

Exhibit 10.10




VNBZ SHARE PURCHASE AGREEMENT


by and among


Honda Motor Co., Ltd.
Nissin Kogyo Co., Ltd.
as Purchasers


and


Veoneer AB
as Seller


dated as of October 30, 2019





1



--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I PURCHASE AND SALE 2
1.1 Purchase and Sale. 2
1.2 Purchase Price. 2
1.3 Leakage Reimbursement. 2
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER 3
2.1 Existence and Corporate Power. 3
2.2 Authority. 3
2.3 No Conflicts. 4
2.4 Antisocial Forces. 4
2.5 Share Ownership. 4
2.6 Steering Committee Materials. 4
ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING VNBZ 5
3.1 Existence and Corporate Power. 5
3.2 No Conflicts. 5
3.3 Company Capital Stock. 5
3.4 Financial Statements. 6
3.5 Intellectual Property. 7
3.6 Assets; Sufficiency. 8
3.7 Contracts. 9
3.8 Taxes. 10
3.9 Compliance with Laws. 11
3.10 Antisocial Forces. 11
3.11 Litigation. 12
3.12 Employment and Employee Benefits. 12
3.13 Governmental Approvals. 13
3.14 Environmental Matters. 14
3.15 Product Liability. 14
3.16 International Trade Matters. 15
3.17 Brokers. 15
3.18 Insurance. 15
3.19 Real Property. 16
3.20 No Other Representations or Warranties. 16
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NISSIN 17
4.1 Existence and Corporate Power. 17
4.2 Authority. 18
4.3 No Conflicts. 18
4.4 Antisocial Forces. 18
4.5 Sufficiency of Funds. 19
4.6 No Reliance; Independent Investigation. 19
ARTICLE V REPRESENTATIONS AND WARRANTIES OF HONDA 19
5.1 Existence and Corporate Power. 20
5.2 Authority. 20
5.3 No Conflicts. 20
5.4 Antisocial Forces. 21
i

--------------------------------------------------------------------------------



5.5 Sufficiency of Funds. 21
5.6 No Reliance; Independent Investigation. 21
ARTICLE VI PRE-CLOSING COVENANTS 22
6.1 Mutual Covenants and Acknowledgements. 22
6.2 Seller and Nissin Pre-Closing Covenants. 23
6.3 Purchasers Pre-Closing Covenants. 27
ARTICLE VII CONDITIONS TO CLOSING 31
7.1 Conditions to the Closing Obligations of all Parties. 31
7.2 Conditions to the Closing Obligations of Purchasers. 31
7.3 Conditions to the Closing Obligations of Seller. 32
ARTICLE VIII CLOSING 32
8.1 Time and Place. 32
8.2 Seller Closing Obligations. 33
8.3 Purchasers Closing Obligations. 33
ARTICLE IX POST-CLOSING COVENANTS 34
9.1 Non-Solicitation by Seller. 34
9.2 Post-Closing Covenant of Purchasers. 34
9.3 Insurance Acknowledgment. 35
9.4 Veoneer Marks. 35
9.5 Antitrust Approvals. 36
ARTICLE X INDEMNIFICATION 36
10.1 Indemnification. 36
10.2 Seller Acknowledgment. 37
10.3 Notice of Claims. 37
10.4 Limitations on Indemnification. 37
10.5 Third Party Claims. 39
10.6 Offset of Losses. 39
10.7 Adjustments to Losses. 39
10.8 Mitigation. 40
10.9 No Double Recovery. 40
10.10 Sole and Exclusive Remedy. 41
10.11 Tax Treatment of Indemnity Payments. 41
10.12 Special Indemnification. 41
ARTICLE XI TERMINATION 41
11.1 Termination. 41
11.2 Effect of Termination. 42
ARTICLE XII MISCELLANEOUS 42
12.1 Defined Terms; Interpretation. 42
12.2 Several Liability of Purchasers. 43
12.3 Notices. 43
12.4 Expenses. 44
12.5 Further Assurances; Good Faith Consultation. 44
ii

--------------------------------------------------------------------------------



12.6 No Assignment. 45
12.7 Confidentiality. 45
12.8 Publication and Announcements. 47
12.9 Waivers and Amendments. 47
12.10 Severability. 47
12.11 Counterparts; Electronic Signature. 47
12.12 Governing Law; Dispute Resolution. 47
12.13 No Third Party Beneficiaries. 48
12.14 Entire Agreement. 48
12.15 Transfer Taxes. 48




iii

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
Exhibits
Exhibit A  Certain Definitions; Interpretation
Schedules
Schedule 6.1.1(b). Form of Short Form SPA [Omitted pursuant to Item 601(a)(5) of
Regulation S-K]
Schedule 6.2.6. Resigning Directors [Omitted pursuant to Item 601(a)(5) of
Regulation S-K]
Schedule 6.2.7. Schedule of Transition Services [Omitted pursuant to Item
601(a)(5) of Regulation S-K]
Schedule 6.3.2(a). Required Antitrust Approval [Omitted pursuant to Item
601(a)(5) of Regulation S-K]
Schedule 10.2. Certain Warranty Matters [Omitted pursuant to Item 601(a)(5) of
Regulation S-K]
Schedule 10.12. Special Indemnification [Omitted pursuant to Item 601(a)(5) of
Regulation S-K]







iv

--------------------------------------------------------------------------------



VNBZ SHARE PURCHASE AGREEMENT
THIS VNBZ SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into
on October 30, 2019 among (i) Honda Motor Co., Ltd., a Japanese corporation
(“Honda”), (ii) Nissin Kogyo Co., Ltd., a Japanese corporation (“Nissin,” and
together with Honda, “Purchasers”), and (iii) Veoneer AB, a Swedish corporation
(“Seller”). Purchasers and Seller are also referred to individually as a “Party”
and collectively as the “Parties.”
RECITALS
WHEREAS, each of Seller and Nissin directly or indirectly owns equity interests
in Veoneer Nissin Brake Systems (Zhongshan) Co., Ltd. (“VNBZ”), pursuant to
(a) that certain Joint Venture Agreement dated March 7, 2016 by and among
(i) Autoliv ASP, Inc., Autoliv AB and Autoliv Holding, Inc. (together with
Autoliv ASP, Inc. and Autoliv AB, the “Autoliv Parties”) and (ii) Nissin, Nissin
Kogyo Holdings USA, Inc. and Zhongshan Nissin Industry Co., Ltd. (together with
Nissin and Nissin Kogyo Holdings USA, Inc., the “Nissin Parties”), as amended by
(b) that certain Addendum to Joint Venture Agreement dated September 3, 2018 by
and among (i) the Autoliv Parties, (ii) Seller and Veoneer US, Inc. (together
with Seller, the “Veoneer Parties”), and (iii) the Nissin Parties, and (c) that
certain Amendment to Joint Venture Agreement dated June 28, 2019 between (i) the
Veoneer Parties and (ii) the Nissin Parties (the Joint Venture Agreement as so
amended, the “JV Agreement”);
WHEREAS, as of the date of this Agreement, Seller owns equity interests of VNBZ
equivalent to paid-up capital of twenty two million nine hundred fifty thousand
(22,950,000) RMB (accounting for 51% of VNBZ’s registered capital) (the “VNBZ
Equity Interests”); and
WHEREAS, Seller desires to sell to Purchasers, and Purchasers desire to purchase
from Seller, all of the VNBZ Equity Interests, on the terms and subject to
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
Parties hereby agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE I
PURCHASE AND SALE

1.1 Purchase and Sale.
On the Closing Date, subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell, and Purchasers agree to purchase, the VNBZ
Equity Interests as set forth below:
(a) a portion of the VNBZ Equity Interests equivalent to paid-up capital of
eleven million seven hundred thousand (11,700,000) RMB (accounting for twenty
six percent (26%) of VNBZ’s registered capital) to Honda; and
(b) a portion of the VNBZ Equity Interests equivalent to paid-up capital of
eleven million two hundred fifty thousand (11,250,000) RMB (accounting for
twenty five percent (25%) of VNBZ’s registered capital) to Nissin.

1.2 Purchase Price.
(a) In consideration for the Transactions, the aggregate purchase price to be
paid by Purchasers to Seller shall be an aggregate amount equal to Seventy
Million Dollars ($70,000,000) (the “Aggregate Purchase Price”).
(b) Purchasers shall pay the Aggregate Purchase Price in accordance with
Section 8.3.

1.3 Leakage Reimbursement.
Seller represents and warrants to each Purchaser that as of the date hereof and
the Closing Date, no Leakages have taken place since the Reference Date, other
than Permitted Leakage. Upon receipt of a demand by Purchasers (together with
supporting documentation and work papers describing in reasonable detail how
such items were derived), Seller shall pay any Leakage, other than Permitted
Leakage, arising during the period from the Reference Date until and including
the Closing Date, together with any reasonable costs incurred by Purchasers in
connection with the recovery of such Leakage and the Tax of VNBZ in connection
with such Leakage, it being understood that the amount at issue shall be reduced
to take account of any net Tax benefit (in the form of reduction in cash Tax
otherwise payable) actually realized by VNBZ in connection with such Leakage;
provided, however, to
2

--------------------------------------------------------------------------------



the extent Seller disagrees with Purchasers’ demand that Leakage has occurred,
the Parties agree to discuss in good faith over a period of thirty (30) days,
and if the Parties are unable to agree within such period, the matter shall be
resolved pursuant to Section 12.12(b).

ARTICLE II 
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to each Purchaser (except with respect to
Section 2.6, solely to Nissin) that the statements contained in this ARTICLE II
are true, correct and complete as of the date of this Agreement and as of the
Closing Date, except to the extent such representations and warranties expressly
speak as to a specific date, in which case as of such specific date.

2.1 Existence and Corporate Power.
Seller is duly incorporated and validly existing under the laws of Sweden, and
has all corporate power and authority to own, lease and operate its properties
and assets and to carry on its business as now being conducted and is duly
qualified to do business in each jurisdiction where the ownership, leasing or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to materially and adversely affect Seller.

2.2 Authority.
(a) Seller has all requisite power and authority to execute and deliver this
Agreement and each other Transaction Document to which it is a party, to perform
its obligations hereunder and thereunder, and to consummate the Transactions.
The execution and delivery of this Agreement and each Transaction Document to
which it is a party have been duly and validly authorized by all necessary
corporate action on the part of Seller.
(b) This Agreement has been, and each Transaction Document when executed and
delivered will be, duly and validly executed and delivered by Seller, and,
assuming the due execution and delivery by Purchasers, constitutes, or will
constitute, a valid and binding obligation of Seller, enforceable against Seller
in accordance with their respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or
3

--------------------------------------------------------------------------------



hereafter in effect relating to creditors’ rights generally or to general
principles of equity and applicable Laws governing specific performance,
injunctive relief and other equitable remedies.

2.3 No Conflicts.
The execution and delivery by Seller of this Agreement and the performance of
the Transactions by Seller, do not and will not conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under: (a) any provision of the
Organizational Documents of Seller; (b) any Law applicable to Seller; (c) any
term or requirement of any Governmental Approval held by Seller; or (d) any
provision of any material contract to which Seller is a party or to which it is
otherwise bound which would reasonably be expected to have a material adverse
effect on the ability of Seller to consummate the Transactions.

2.4 Antisocial Forces.
Neither Seller nor any of its Affiliates is or belongs to any Antisocial Forces
Related Person, or is conducting any Antisocial Activities.

2.5 Share Ownership.
Seller owns the VNBZ Equity Interests legally and validly, and is the beneficial
shareholder of all of the VNBZ Equity Interests. Upon the consummation of the
Transactions, Purchasers will acquire good and valid title to the VNBZ Equity
Interests, free and clear of all Liens (other than any Liens created or granted
by Purchasers or any of its Affiliates after Closing), and will be the only
holders of the VNBZ Equity Interests registered in the shareholders’ registry of
VNBZ.

2.6 Steering Committee Materials.
Prior to the date hereof and the Closing Date, Seller has not knowingly and
intentionally misrepresented any material fact included in any materials or
documents provided to the Steering Committee (as defined in the JV Agreement)
members appointed by Nissin, and Seller has not knowingly and intentionally
withheld any information that would result in a Material Adverse Effect from the
Steering Committee (as defined in the JV Agreement).

4

--------------------------------------------------------------------------------



ARTICLE III 
REPRESENTATIONS AND WARRANTIES REGARDING VNBZ
Except as set forth in the disclosure schedule attached hereto (the “Disclosure
Schedule”), Seller represents and warrants to Honda that the statements
contained in this ARTICLE III are true, correct and complete as of the date of
this Agreement (except to the extent such representations and warranties
expressly speak as to a specific date, in which case as of such specific date).
For the avoidance of doubt, the information in the Disclosure Schedule is the
sole exemption to this ARTICLE III, and any other facts or circumstances,
including the information disclosed to Honda during the course of due diligence
or negotiation with Seller, shall not qualify the representations and warranties
set forth herein.

3.1 Existence and Corporate Power.
VNBZ is duly incorporated and validly existing under the Laws of China, and has
all corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted and is duly qualified
to do business in such jurisdiction where the ownership, leasing or operation of
its assets or properties or conduct of its business requires such qualification.

3.2 No Conflicts.
Except as set forth in Section 3.2 of the Disclosure Schedule, execution and
delivery by each party to this Agreement and the other Transaction Documents by
the relevant parties thereto, and the performance of the transactions by each
such party, do not and will not conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under: (a) any provision of the Organizational Documents of
VNBZ or (b) any provision of any Material Contract.

3.3 Company Capital Stock.
(a) The registered capital of VNBZ is forty five million (45,000,000) RMB. All
of such registered capital have been duly authorized, are fully paid and
non-assessable, have been validly subscribed in compliance with applicable Law
and Governmental Approvals and in compliance with the Organizational Documents
of VNBZ and are free and clear of all Liens.
5

--------------------------------------------------------------------------------



(b) There are no options, warrants, or other rights issued by VNBZ to purchase
or otherwise obtain any equity interest in VNBZ, and there are no debt, equity
or other instruments that may be converted into or otherwise exchanged for any
equity interest in VNBZ. VNBZ does not owe any obligation, whether based on
Contract, resolution or otherwise, to issue or grant any other equity interest
in VNBZ.
(c) There is no restriction on the sale or transfer of the VNBZ Equity Interests
other than those set forth in the Organizational Documents of VNBZ (requiring
that the board meeting of VNBZ approves the transfer of any shares thereof) and
restrictions under the JV Agreement.

3.4 Financial Statements.
(a) Seller has delivered to each Purchaser the following financial statements
(collectively, the “Financial Statements”):
(i) USGAAP based balance sheets of VNBZ as of August 31, 2019 (the “Reference
Date”);
(ii) The audited USGAAP based balance sheets of VNBZ at and for the years ended
December 31, 2016, December 31, 2017 and December 31, 2018 (the “USGAAP Balance
Sheets”);
(iii) The audited USGAAP based income statements of VNBZ for the fiscal years
ended December 31, 2016, December 31, 2017 and December 31, 2018;
(iv) The audited Chinese ASBE based balance sheets of VNBZ at and for the years
ended December 31, 2016, December 31, 2017 and December 31, 2018; and
(v) The audited Chinese ASBE based income statements, statements of changes in
equity and cash flow statements of VNBZ for the fiscal years ended December 31,
2016, December 31, 2017 and December 31, 2018.
6

--------------------------------------------------------------------------------



(b) The Financial Statements, to the extent consistent with USGAAP or Chinese
ASBE, as applicable, (i) are correct and complete in all material respects and
have been prepared based on the books and records of VNBZ, (ii) fairly present
VNBZ’s financial condition as of the date thereof and the results of operations
of VNBZ for the period covered thereby in accordance with the accounting methods
and standards continuously adopted for the managerial accounting of Seller and
VNBZ, and (iii) have been prepared using the same accounting methods, policies,
practices and procedures (with consistent classification, judgments and
estimation methodology) applied on a consistent basis during the periods
involved.
(c) To Seller’s Knowledge, other than any liability that (i) is reflected in the
Financial Statements, (ii) has arisen since the Reference Date in the Ordinary
Course of Business, or (iii) is incurred in connection with the execution and
performance of this Agreement or any other Transaction Document, VNBZ does not
have any liabilities of any nature, whether or not accrued, contingent or
otherwise required to be reflected on a balance sheet prepared in accordance
with USGAAP or Chinese ASBE, as applicable.
(d) To Seller’s Knowledge, except as set forth in Schedule 3.4(d) of the
Disclosure Schedule, there is no off-balance sheet liability of VNBZ.
(e) There are no loans or any other indebtedness from Seller or Seller’s
Affiliates to VNBZ.

3.5 Intellectual Property.
(a) To Seller’s Knowledge, (i) all necessary registration, maintenance and
renewal fees have been paid in connection with the registered Company IP Assets;
and (ii) all necessary documents and certificates have been filed in connection
with such registered Company IP Assets with the relevant patent, trademark or
other authorities in any relevant jurisdiction, as the case may be, for the
purposes of maintaining such Company IP Assets, in each case other than with
respect to registered Intellectual Property Rights which VNBZ has reasonably
determined to abandon or not maintain.
7

--------------------------------------------------------------------------------



(b) To Seller’s Knowledge, unless otherwise filed with the relevant patent,
trademark or other authorities in the relevant jurisdiction, all Company IP
Assets are (i) owned by VNBZ, free and clear of all Liens or any claims of any
inventor and (ii) valid and enforceable.
(c) No employee of VNBZ who has conceived or developed any material Company IP
Assets has asserted any Claim against VNBZ in connection with their involvement
in the conception and development of such Company IP Assets in the last
three (3) years.
(d) To Seller’s Knowledge, neither the execution, delivery and performance of
this Agreement nor the consummation of the Transactions at the Closing as
contemplated hereby will (i) cause the forfeiture or loss of any ownership
interest in any material Company IP Assets or (ii) result in VNBZ (A) granting
to any Person any new license under any Company IP Asset or (B) becoming
obligated to pay to any Person any royalties pursuant to any existing license
agreement with respect to Intellectual Property Rights solely owned by any
unaffiliated Person that would not have been due had such transactions not been
consummated.
(e) During the three (3) years prior to the date of this Agreement, VBNZ has not
initiated any Claim against a third party alleging such Person has infringed,
misappropriated or otherwise violated any Company IP Assets.
(f) No third party has made any Claim against VNBZ or, to Seller’s Knowledge,
threatened any claim, alleging that VNBZ infringes, misappropriates or otherwise
violates any Intellectual Property Rights of such third party in the last
three (3) years.
Notwithstanding anything to the contrary contained herein, this Section 3.5
contains the sole and exclusive representations and warranties of Seller
regarding Intellectual Property Right matters.

3.6 Assets; Sufficiency.
8

--------------------------------------------------------------------------------



(a) To Seller’s Knowledge, (i) VNBZ owns or otherwise has sufficient and legally
enforceable rights to use all of the tangible assets that are used or held for
use in connection with the conduct of its business (collectively, the “Assets”),
and (ii) VNBZ has good, valid, and marketable title to, or in the case of leased
property, have good and valid leasehold interests in, the Assets, free and clear
of all Liens.
(b) To Seller’s Knowledge, the amount of the inventories of VNBZ as of the date
hereof is reasonable, not excessive, and sufficient for VNBZ to carry on the
operation of its business in the Ordinary Course of Business.

3.7 Contracts.
(a) With respect to each Material Contract: (i) such Material Contract is valid,
binding and enforceable in accordance with its terms and in full force and
effect with respect to VNBZ, and to Seller’s Knowledge, is valid, binding and
enforceable in accordance with its terms and in full force and effect with
respect to each other party thereto; and (ii) neither VNBZ nor, to Seller’s
Knowledge, any other party is in material breach or default of such Material
Contract, and VNBZ has not notified in writing any Person, and no Person has
notified in writing VNBZ, of any such breach or default.
(b) “Material Contract” means any of the following Contracts entered by VNBZ:
(i) A Contract with any of the top ten (10) suppliers of VNBZ, ranked by the
total annual payments by VNBZ;
(ii) A Contract regarding a joint venture, partnership, collaboration, or any
other form of capital or business alliance of VNBZ with a third party (including
research and development, and the secondment of officers or employees);
(iii) A Contract between VNBZ, on the one hand, and Seller or any of its
Affiliates, on the other hand;
9

--------------------------------------------------------------------------------



(iv) A Contract relating to the exclusive licensing of the Company IP Assets by
VNBZ to a third party, or the exclusive licensing of any Intellectual Property
Rights by a third party to VNBZ; and
(v) A Contract or indenture relating to borrowed money or other indebtedness of
VNBZ in excess of One Hundred Thousand Dollars ($100,000).
(c) VNBZ has not entered into any contract with a third party (not including any
Purchaser or any of its respective Affiliates) that: (i) contains non-compete
provisions or which otherwise restrict the business activities of VNBZ;
(ii) contains exclusive provisions which forbid transacting with other parties;
(iii) limits or contains restrictions on the ability of VNBZ to purchase and
sell any assets and properties, to change the lines of business in which it
participates or engages, or to engage in any merger, consolidation or other type
of business combination; or (iv) contains any most-favored nations or minimum
sale clauses under which VNBZ is required to set favorable conditions for the
counter-party.

3.8 Taxes.
To Seller’s Knowledge:
(a) VNBZ has timely filed all material Tax Returns due on or prior to the date
hereof with the appropriate Tax authority. All such Tax Returns are true,
correct and complete in all material respects.
(b) All material Taxes of VNBZ, regardless of whether shown on any Tax Return,
that are due and payable have been timely paid or will be paid timely before the
Closing.
(c) VNBZ has withheld and remitted all material Taxes required to be withheld in
connection with any amounts paid to any employee, creditor, independent
contractor or other third party.
10

--------------------------------------------------------------------------------



(d) Except as set forth in Section 3.8(d) of the Disclosure Schedule, no Tax or
other audits or other administrative or judicial proceedings are pending or
threatened in writing, with regard to any material Taxes for which VNBZ may be
liable. All deficiencies asserted or assessments for material Taxes made against
VNBZ have been fully paid, and there are no liens for material Taxes upon the
assets of VNBZ, in each case as of the date hereof.
(e) VNBZ is not a party to or bound by any Tax indemnity, Tax sharing, Tax
allocation or similar agreement, in each case other than agreements that do not
principally relate to the indemnification of Taxes. VNBZ is not party to or
bound by any closing agreement, offer in compromise or other agreement with any
Tax authority, which agreement could result in a Material Adverse Effect after
the Closing.
(f) VNBZ will not be required to include any material item of income in, or
exclude any material item of item of deduction from, a taxable period (or
portion thereof) commencing after the date hereof as a result of (i) any
agreement with any Tax authority entered into prior to the date hereof
(including a gain recognition agreement) (ii) an installment sale or a deferred
intercompany transaction made on or prior to the date hereof, (iii) a
transaction entered into prior to the date hereof under which previously
utilized Tax losses or credits may be recaptured in a Taxable period (or portion
thereof) commencing after the date hereof, (iv) a change in or improper method
of accounting for a taxable period ending on or prior to the date hereof or
(v) a prepaid amount received or deferred revenue accrued on or prior to the
date hereof; in each case except to the extent of any action or transaction done
in the Ordinary Course of Business.
Notwithstanding anything to the contrary contained herein, this Section 3.8
contains the sole and exclusive representations and warranties of Seller
regarding Tax matters.

3.9 Compliance with Laws.
To Seller’s Knowledge, during the three (3) years prior to the date of this
Agreement, VNBZ (a) has complied with, and is currently in compliance with, in
each case in all
11

--------------------------------------------------------------------------------



material respects, and (b) has not received any written notices of material
violation with respect to, any applicable Law.

3.10 Antisocial Forces.
VNBZ (a) is not and does not belong to any Antisocial Forces Related Person and
(b) is not conducting any Antisocial Activities.

3.11 Litigation.
Except as set forth in Section 3.11 of the Disclosure Schedule, there is no
private or governmental Legal Proceeding with potential Losses in excess of One
Hundred Thousand Dollars ($100,000), or which requests or involves any form of
injunctive relief, pending before any Governmental Authority, or to Seller’s
Knowledge, threatened in writing by or against VNBZ (or any officer or director
of VNBZ in their capacity as such). There is no judgment, injunction (including
preliminary injunctive relief), decree or order against VNBZ.

3.12 Employment and Employee Benefits.
(a) Except as set forth in Section 3.12(a) of the Disclosure Schedule, VNBZ is
not party to or bound by or in negotiations regarding any collective bargaining
agreement or other Contract with any labor union, labor organization, trade
union, works council or other employee representative body with respect to any
employee of VNBZ.
(b) To Seller’s Knowledge:
(i) with respect to VNBZ, there have been no material violations of applicable
collective agreements or labor or employment Laws (including Laws related to
wages and hours, health and safety, holiday pay, equal employment opportunity
(including discrimination, harassment and retaliation), plant closure and mass
layoffs, social insurance, workers’ compensation and unemployment insurance) or
breaches of any working rules, employment agreements, rules of employment, wage
agreements, or other Contracts involving labor or employment, and there were no
material instructions, notices of violation or guidance received from any
relevant Government
12

--------------------------------------------------------------------------------



Authority, or any material Legal Proceedings, for the three (3) years
immediately preceding the date of this Agreement with respect to labor and
employment practices;
(ii) VNBZ does not have any material outstanding liability with respect to its
employee wages (including salary, allowances, over-time allowances, bonus and
retirement payment) that has become due and payable but not been performed or
paid; and
(iii) there are no material disputes pending or threatened in writing against or
affecting VNBZ regarding the existence or amount of any such liability.
(c) To Seller’s Knowledge, there are no strikes, material disputes or litigation
currently pending between VNBZ, on the one hand, and its directors, officers or
employees, on the other hand.
(d) No company benefit plan exists that, as a result of the execution of this
Agreement, or the consummation of the Transactions (whether alone or in
connection with any subsequent event(s)), would reasonably be expected to
(i) result in any increased severance pay to any employee of VNBZ upon any
termination of employment after the date of this Agreement, (ii) accelerate the
time of payment or vesting or result in any payment or funding of compensation
or benefits under, increase the amount payable, require the security of benefits
under or result in any other material obligation pursuant to, any of the company
benefit plans of VNBZ or (iii) limit or restrict the right of VNBZ to merge,
amend or terminate any of the company benefit plans except for any limitations
or restrictions under Applicable Laws.
Notwithstanding anything to the contrary contained herein, this Section 3.12
contains the sole and exclusive representations and warranties of Seller
regarding employment and employee benefit matters.

3.13 Governmental Approvals.
To Seller’s Knowledge:
13

--------------------------------------------------------------------------------



(a) VNBZ has all material Governmental Approvals that are required in connection
with the operation of its business;
(b) VNBZ has made all material filings with, and given all material
notifications to, all Governmental Authorities as required by all applicable
Laws in connection with the operation of their business; and
(c) each such Governmental Approval is valid and in full force and effect, and
there is not pending or being threatened in writing any Legal Proceeding which
results in the suspension, termination, revocation or cancellation of any such
Governmental Approval.

3.14 Environmental Matters.
To Seller’s Knowledge, (a) VNBZ is, and has been during the three (3) years
prior to the date of this Agreement, in compliance with applicable Environmental
Laws in all material respects; (b) VNBZ has not received any written notice,
Claims, report, or other information from any Governmental Authority or any
other Person regarding any actual, alleged, or potential violation or failure to
comply or liabilities or obligations of any nature, arising under any
Environmental Law during the three (3) years prior to the date of this Agreement
or that is pending and unresolved or threatened; (c) there has been no Release
of or exposure of any Person to Hazardous Materials by VNBZ, in each case in
violation of Environmental Law in any material respect or that could reasonably
be expected to result in any material liability or which is required to be
investigated, remediated, corrected or reported to any Governmental Authority by
VNBZ; and (d) VNBZ has not assumed by Contract or operation of Law any material
liability of any other Person pursuant to Environmental Law.
Notwithstanding anything to the contrary contained herein, this Section 3.14
contains the sole and exclusive representations and warranties of Seller
regarding environmental matters.

3.15 Product Liability.
To Seller’s Knowledge, except as set forth in Section 3.15 of the Disclosure
Schedule, (a) during the three (3) years prior to the date hereof, VNBZ has not
incurred, and has not been threatened to incur, any material Loss as a result of
any defect or other
14

--------------------------------------------------------------------------------



deficiency (whether of design, materials, workmanship, labelling, instructions,
or otherwise) with respect to any Company Product for any customer of VNBZ
(excluding Honda, Nissin and their respective Affiliates), or any service
provided by VNBZ; (b) there is no ongoing or potential recall, service campaign,
or other improvement measure (kaizen taisaku) caused as a result of, or in
relation to any defect or other deficiency with respect to any Company Product
for any customer of VNBZ (excluding Honda, Nissin and their respective
Affiliates); and (c) no Governmental Authority has notified Seller or VNBZ in
writing as of the date hereof that any such Company Product for any customer of
VNBZ (excluding Honda, Nissin and their respective Affiliates) is defective or
unsafe or fails to meet any product warranty or any standards promulgated by any
such Governmental Authority.
Notwithstanding anything to the contrary contained herein, this Section 3.15
contains the sole and exclusive representations and warranties of Seller
regarding product liability matters.

3.16 International Trade Matters.
To Seller’s Knowledge, (a) VNBZ, and the directors, officers or employees,
agents, distributors, Affiliates or Representatives thereof and any other Person
acting on behalf of VNBZ, has been in material compliance with and has not been
in material violation of any applicable International Trade Law, including all
Laws related to the import and export of commodities and technology from and
into the jurisdictions in which VNBZ imports and exports commodities and
technology, and (b) no Person for whose conduct VNBZ is responsible received any
actual or threatened, order, notice, or other written communication from any
Governmental Authority of any actual or potential violation or failure to comply
with any International Trade Law during the three (3) years prior to the date of
this Agreement.

3.17 Brokers.
VNBZ has not retained any broker or finder or incurred any liability or
obligation for any brokerage fees, commissions or finders fees with respect to
this Agreement or the Transactions.

3.18 Insurance.
15

--------------------------------------------------------------------------------



VNBZ is insured against such losses and risks and in such amounts as are
customary in the businesses in which it is engaged. All insurance policies held
by or applicable to VNBZ are in full force and effect. VNBZ is not in default of
any material provision contained in any material insurance policy.

3.19 Real Property.
(a) VNBZ has good, valid and marketable title to all real property listed in
Section 3.19(a) of the Disclosure Schedule, free and clear of all Liens, subject
only to Permitted Liens. There are no outstanding options to sell, purchase,
lease, sublease, assign or license such real property, and there are no rights
of first offer or rights of first refusal to purchase such real property or any
portion thereof or interest therein.
(b) (i) The leases, licenses, subleases, sublicenses and other contracts under
which VNBZ uses or occupies or has the right to use or occupy, now or in the
future, any Material Leased Real Property, including all modifications,
amendments and supplements thereto (collectively, the “Material Leases”) are in
full force and effect and VNBZ holds a valid and existing leasehold interest
under each such Material Lease, subject to proper authorization and execution of
such Material Lease by the other party, (ii) VNBZ is not in material default
beyond any applicable notice and cure period under any of such Material Leases
and to Seller’s Knowledge, no counterparty to any such Material Lease is in
material default thereunder, and (iii) VNBZ has not assigned, subleased,
mortgaged, deeded in trust or otherwise transferred any Material Lease.
(c) With respect to each parcel of Real Property, VNBZ has not (i) received
written notice of any condemnation proceeding or proposed action or agreement
for taking in lieu of condemnation that remains in effect, nor is any such
proceeding, action or agreement pending or to Seller’s Knowledge, threatened in
writing, or (ii) received written notice that the use and occupancy of such Real
Property, as currently used and occupied, and the conduct of the business
thereon, as currently conducted, violate any applicable Law.
16

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein, this Section 3.19
contains the sole and exclusive representations and warranties of Seller
regarding real property matters.

3.20 No Other Representations or Warranties.
Except for the representations and warranties expressly set forth in
Section 1.3, ARTICLE II or this ARTICLE III, (a) neither Seller nor any other
Person has made or is making any representation or warranty (whether express or
implied) on behalf of such Seller, any of its Affiliates or any of their
respective Representatives in connection with this Agreement or the Transactions
or otherwise with respect to VNBZ and their respective businesses, and
(b) Seller hereby disclaims any such representation or warranty, express or
implied, oral or written, including any implied warranty or representation as to
condition, value, merchantability, non-infringement, validity, completeness,
fitness or suitability for any specific purpose, or as to future revenue,
profitability or success of VNBZ, notwithstanding the delivery or disclosure to
Purchasers or its employees, agents or representatives of, any materials,
documentation or other information during the course of due diligence or
negotiation process (including information memoranda, data room materials,
projections, estimates, management presentations, budgets and financial data and
reports). Without limiting the generality of the foregoing and notwithstanding
anything to the contrary contained herein, Seller makes no representation or
warranty regarding any matters, whether known or unknown, related (i) solely to
any matter occurring or arising prior to April 1, 2016, (ii) to any contract
between VNBZ on the one hand and a Purchaser or any of their respective
Affiliates on the other hand and (iii) any product warranty, product liability
claims or recalls with respect to any Company Product sold to either Purchaser
or any of their respective Affiliates.

ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF NISSIN
Nissin represents and warrants to Seller that the statements contained in this
ARTICLE IV are true, correct and complete as of the date of this Agreement and
as of the Closing Date, except to the extent such representations and warranties
expressly speak as to a specific date, in which case as of such specific date.

4.1 Existence and Corporate Power.
17

--------------------------------------------------------------------------------



Nissin is duly incorporated and validly existing under the laws of Japan, and
has all corporate power and authority to own, lease and operate its properties
and assets and to carry on its business as now being conducted and is duly
qualified to do business in each jurisdiction where the ownership, leasing or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to materially and adversely affect Nissin.

4.2 Authority.
(a) Nissin has all requisite power and authority to execute and deliver this
Agreement and each Transaction Document to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the Transactions. The
execution and delivery of this Agreement and each Transaction Document to which
it is a party have been duly and validly authorized by all necessary corporate
action on the part of Nissin.
(b) This Agreement has been, and each Transaction Document when executed and
delivered will be, duly and validly executed and delivered by Nissin, and,
assuming the due execution and delivery by Seller, constitutes, or will
constitute, a valid and binding obligation of Nissin, enforceable against Nissin
in accordance with their respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally or to general principles of
equity and applicable Laws governing specific performance, injunctive relief and
other equitable remedies.

4.3 No Conflicts.
The execution and delivery by Nissin of this Agreement and the performance of
the Transactions by Nissin, do not and will not conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under: (a) any provision of the
Organizational Documents of Nissin; (b) any Law applicable to Nissin; (c) any
term or requirement of any Governmental Approval held by Nissin; or (d) any
provision of any material contract to which Nissin is a party
18

--------------------------------------------------------------------------------



or to which it is otherwise bound which would reasonably be expected to have a
material adverse effect on the ability of Nissin to consummate the Transactions.

4.4 Antisocial Forces.
Neither Nissin nor any of its Affiliates is or belongs to any Antisocial Forces
Related Person, or is conducting any Antisocial Activities.

4.5 Sufficiency of Funds.
Assuming the satisfaction or waiver of the conditions set forth in Sections 7.1
and 7.2, Nissin will have at the Closing sufficient funds to pay all the
consideration payable thereupon to Seller as required by this Agreement, and to
make all other necessary payments in connection with the transactions to be
effected at the Closing.

4.6 No Reliance; Independent Investigation.
(a) Nissin acknowledges that, except for the representations and warranties
contained in Section 1.3 and ARTICLE II, it is not relying on any representation
or warranty (whether express or implied) by or on behalf of Seller, any of its
Affiliates or any of their respective employees, agents or representatives in
connection with this Agreement or the Transaction, notwithstanding delivery or
disclosure to Nissin or its employees, agents or representatives of any
materials, documentation or other information during the course of due diligence
or negotiation process (including information memoranda, data room materials,
projections, estimates, management presentations, budgets and financial data and
reports).
(b) Nissin acknowledges that it is sophisticated and has such knowledge and
experience in financial and business matters that Nissin is capable of
evaluating the merits and risks of the Transaction. Nissin acknowledges that it
has had adequate time and opportunity to review this Agreement and all other
documents requested by Nissin with Nissin’s own legal counsel, tax and financial
advisors. Nissin is relying solely on such counsel and advisors for legal, tax
and investment advice with respect to the Transaction.

ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF HONDA
19

--------------------------------------------------------------------------------



Honda represents and warrants to Seller that the statements contained in this
ARTICLE V are true, correct and complete as of the date of this Agreement and as
of the Closing Date, except to the extent such representations and warranties
expressly speak as to a specific date, in which case as of such specific date.

5.1 Existence and Corporate Power.
Honda is duly incorporated and validly existing under the laws of Japan, and has
all corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted and is duly qualified
to do business in each jurisdiction where the ownership, leasing or operation of
its assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified would not reasonably be expected to
materially and adversely affect Honda.

5.2 Authority.
(a) Honda has all requisite power and authority to execute and deliver this
Agreement and each Transaction Document to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the Transactions. The
execution and delivery of this Agreement and each Transaction Document to which
it is a party have been duly and validly authorized by all necessary corporate
action on the part of Honda.
(b) This Agreement has been, and each Transaction Document when executed and
delivered will be, duly and validly executed and delivered by Honda, and,
assuming the due execution and delivery by Seller, constitutes, or will
constitute, a valid and binding obligation of Honda, enforceable against Honda
in accordance with their respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally or to general principles of
equity and applicable Laws governing specific performance, injunctive relief and
other equitable remedies.

5.3 No Conflicts.
The execution and delivery by Honda of this Agreement and the performance of the
Transactions by Honda, do not and will not conflict with, or result in any
violation of,
20

--------------------------------------------------------------------------------



or default under (with or without notice or lapse of time, or both), or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit under: (a) any of the provisions of the Organizational
Documents of Honda; (b) any Law applicable to Honda; (c) any of the terms or
requirements of any Governmental Approval held by Honda; or (d) any provision of
any material contract to which Honda is a party or to which it is otherwise
bound which would reasonably be expected to have a material adverse effect on
the ability of Honda to consummate the Transactions.

5.4 Antisocial Forces.
Neither Honda nor any of its Affiliates is or belongs to any Antisocial Forces
Related Person, or is conducting any Antisocial Activities.

5.5 Sufficiency of Funds.
Assuming the satisfaction or waiver of the conditions set forth in Sections 7.1
and 7.2, Honda will have at the Closing sufficient funds to pay all the
consideration payable thereupon to Seller as required by this Agreement, and to
make all other necessary payments in connection with the transactions to be
effected at the Closing.

5.6 No Reliance; Independent Investigation.
(a) Honda acknowledges that, except for the representations and warranties
contained in Section 1.3, ARTICLE II and ARTICLE III (including as modified by
the Disclosure Schedule), it is not relying on any representation or warranty
(whether express or implied) by or on behalf of Seller, any of its Affiliates or
any of their respective employees, agents or representatives in connection with
this Agreement or the Transaction, notwithstanding delivery or disclosure to
Honda or its employees, agents or representatives of any materials,
documentation or other information during the course of due diligence or
negotiation process (including information memoranda, data room materials,
projections, estimates, management presentations, budgets and financial data and
reports).
(b) Honda acknowledges that it is sophisticated and has such knowledge and
experience in financial and business matters that Honda is capable of
21

--------------------------------------------------------------------------------



evaluating the merits and risks of the Transaction. Honda acknowledges that it
has had adequate time and opportunity to review this Agreement and all other
documents requested by Honda with Honda’s own legal counsel, tax and financial
advisors. Honda is relying solely on such counsel and advisors for legal, tax
and investment advice with respect to the Transaction.

ARTICLE VI 
PRE-CLOSING COVENANTS

6.1 Mutual Covenants and Acknowledgements.
6.1.1 Commercially Reasonable Efforts.
(a) During the period from the date of this Agreement and until the earlier of
the termination of this Agreement and the Closing Date (the “Pre-Closing
Period”), (i) Seller (and with respect solely to Section 7.2(e), Seller and
Nissin) shall, and shall cause VNBZ to, use its commercially reasonable efforts
to cause the conditions set forth in Sections 7.1 and 7.2 to be fulfilled and
satisfied as soon as practicable following the execution and delivery of this
Agreement, and to consummate the Transactions as contemplated herein, and
(ii) Purchasers shall use their commercially reasonable efforts to cause the
conditions set forth in Sections 7.1 and 7.3 to be fulfilled and satisfied as
soon as practicable following the execution and delivery of this Agreement, and
to consummate the Transactions as contemplated herein.
(b) During the Pre-Closing Period, the Parties shall separately enter into the
share purchase agreement, substantially in the form attached hereto as
Schedule 6.1.1(b) to be filed with the Governmental Authority in the People’s
Republic of China (the “Short Form SPA”). The Parties acknowledge and agree that
(i) the Short Form SPA is executed for convenience of filing only, (ii) in the
event of any conflict or inconsistency between the terms of this Agreement and
the Short Form SPA, the terms of this Agreement will govern and (iii) no claim
may be brought pursuant to the terms of the Short Form SPA by the parties
thereof.
6.1.2 Reasonable Cooperation by Nissin.
22

--------------------------------------------------------------------------------



The Parties acknowledge and agree that Nissin is currently a joint venture
partner of Seller, and Nissin hereby agrees to reasonably cooperate with Seller
to the extent necessary for Seller to perform and comply with any and all of its
covenants, agreements and obligations hereunder. Without limiting the foregoing
and notwithstanding anything to the contrary contained herein, Seller shall not
be liable for any failure to perform or comply with such covenants, agreements
or obligations, to the extent such failure to perform arises from Nissin’s
failure to so cooperate.
6.1.3 Financial Support to VNBZ.
Purchasers acknowledge that during the Pre-Closing Period, Seller shall not be
required to provide any additional investment (whether by loans or otherwise) to
VNBZ, and Nissin shall, to the extent reasonably required by VNBZ, use its
commercially reasonable efforts to cooperate to provide any required financial
support to VNBZ. Notwithstanding anything herein to the contrary, any effect
that arises out of or relates to Nissin’s failure to so invest in VNBZ will not
be taken into account in determining whether any Material Adverse Effect has
occurred or whether Seller has complied with any of its other obligations under
this ARTICLE VI.
6.1.4 Permitted Leakage.
The Parties acknowledge and agree that as promptly as practicable after the date
hereof and in any event prior to the Closing, Seller and Nissin shall cause VNBZ
to pay as a dividend to Seller and Nissin, as shareholders of VNBZ, an amount
equal to Ten Million Dollars ($10,000,000) in the aggregate, in accordance with
their shareholding percentage of VNBZ prior to the Closing.

6.2 Seller and Nissin Pre-Closing Covenants.
6.2.1 Conduct of the VNBZ Business.
(a) During the Pre-Closing Period, except as required by applicable Law, to the
extent provided by this Agreement, or as consented to in writing by
23

--------------------------------------------------------------------------------



Purchasers, Seller and Nissin shall, and shall cause VNBZ to, carry on the
operation of its business in the Ordinary Course of Business.
(b) Without limiting the terms set forth in Section 6.2.1(a), during the
Pre-Closing Period, except as consented to in writing by Purchasers, Seller
shall not, and shall cause or permit VNBZ to not:
(i) amend its Organizational Documents, effect any split, combination,
reclassification or similar action with respect to its shares or adopt or carry
out any plan of liquidation or dissolution;
(ii) issue, sell, grant or otherwise dispose of any of its equity interests
(including any agreements related thereto) or declare or pay any dividends or
distributions on or in respect of any of its capital stock or redeem, purchase
or acquire any of its own capital stock, other than those required under
applicable Law;
(iii) (A) acquire, purchase or dispose of any properties or Assets (other than
in the Ordinary Course of Business), (B) merge or consolidate with any Person,
or (C) make any loan, advance or capital contribution to, acquire any equity
interests in, or otherwise make any investment in, any Person;
(iv) change the way of managing working capital from the Ordinary Course of
Business, including the following: (A) shortening the payment term for
receivables, (B) changing the timing of receiving receivables, (C) prolonging
the period of payment for payables, or (D) suspending the payment for payables;
(v) sell, lease, otherwise dispose of, or create any Lien on, any material asset
owned or used in the operation of VNBZ;
(vi) make repayment of any loan before maturity;
(vii) issue any note, bond or debenture, or otherwise incur, assume or guarantee
any indebtedness for borrowed money;
24

--------------------------------------------------------------------------------



(viii) make any material change in its accounting methods, policies, practices
(including with respect to reserves) or procedures, or its pricing policies,
payment or credit practices, fail to pay any creditor any material amount owed
to such creditor when due or grant any extensions of credit;
(ix) settle, agree to settle, waive or otherwise compromise any pending or
actions threatened in writing that (A) admit liability or consent to nonmonetary
relief or (B) otherwise are or would reasonably be expected to be material to
VNBZ or relate to the transactions contemplated by this Agreement;
(x) except as conducted in Ordinary Course of Business, (A) increase the
compensation or benefits of or change the percentage or forms of payment of the
salary or welfare to any employee, director, service provider or independent
contractor, (B) grant any severance or termination pay to any director or
officer, or (C) make any change in the compensation of employees of VNBZ other
than changes required by employment agreements or by applicable Law;
(xi) adopt or implement a plan of complete or partial liquidation or resolution
providing for or authorizing such liquidation or a dissolution, merger,
amalgamation, restructuring, consolidation, recapitalization or other
reorganization of VNBZ;
(xii) except as conducted in the Ordinary Course of Business, sell, assign,
transfer, lease, or allow to lapse any rights in any Company IP Assets;
(xiii) declare, make or pay any Leakage (other than Permitted Leakage);
(xiv) execute, amend, modify or terminate any Material Contract or otherwise
make a binding commitment to execute, amend, modify or terminate any Material
Contract;
25

--------------------------------------------------------------------------------



(xv) change any method of accounting, except as required by applicable Law or as
disclosed in the notes to the Financial Statements; or
(xvi) agree or commit to do any of the foregoing actions set forth in this
Section 6.2.1.
6.2.2 JV Agreement.
During the Pre-Closing Period, except as consented to in writing by Honda,
neither Seller nor Nissin shall, and shall cause VNBZ to not, exercise any
right, power or remedy under the JV Agreement which would have an adverse effect
on the Transactions or the rights of Purchasers with respect to the
Transactions, including the right of appraised exit and injunctive relief
described in Sections 6.4.1, 6.4.3, and 7.5 of the JV Agreement.
6.2.3 Internal Procedures of Seller and VNBZ.
During the Pre-Closing Period, Seller and Nissin shall, and shall cause VNBZ to,
carry out any and all internal procedures of Seller and VNBZ, as applicable,
required to consummate the Transactions under applicable Law and the respective
Organizational Documents of Seller and Nissin and VNBZ, including obtaining the
consent of the board of directors of VNBZ, and conducting all procedures
necessary to execute the transfer of the VNBZ Equity Interests by Seller to
Purchasers.
6.2.4 Notification of Breach.
If, during the Pre-Closing Period, Seller becomes aware of the occurrence of any
circumstances (whether through an act or omission) which result, or are
reasonably likely to result, in any of the representations and warranties made
by Seller in ARTICLE II or ARTICLE III being materially unfulfilled or
inaccurate at the Closing (including any circumstance that arises after the date
hereof that would have been required to be set forth in the Disclosure Schedule
if such circumstance was known as of the date hereof), then Seller
26

--------------------------------------------------------------------------------



shall promptly, and, in any event, before Closing, give Purchasers written
notice of such event and of its consequences.
6.2.5 Obtain Third Party Consents.
During the Pre-Closing Period, Seller shall, and shall cause VNBZ to, use
commercially reasonable efforts to obtain all third party consents required
under the terms of any material agreement of VNBZ in order to consummate the
Transactions. Without limiting the obligations of Seller hereunder,
(a) Purchasers will reasonably cooperate with Seller in obtaining such third
party consents to the extent such cooperation is reasonably requested by Seller
and (b) neither Seller nor VNBZ will be under any obligation to compromise any
right, asset or benefit or expend any amount or incur any liability in seeking
such consent.
6.2.6 Resignation Procedure of Resigning Directors.
During the Pre-Closing Period, Seller shall, and shall cause VNBZ and each of
the Resigning Directors to, conduct any and all procedures required under
applicable Law and the respective Organizational Documents of Seller and VNBZ to
the effect that the Resigning Directors resign as director of VNBZ on the
Closing Date, including obtaining a letter of resignation addressed to VNBZ from
the Resigning Directors.
6.2.7 Transition Service Agreement.
During the Pre-Closing Period, Seller and Nissin shall, and shall cause VNBZ to,
execute a transition service agreement (the “Transition Service Agreement”)
containing terms determined pursuant to good faith discussions between the
Parties, including that the services be provided on an arm’s length basis at
actual cost plus five percent (5%) margin pricing. The services provided
pursuant to the Transition Service Agreement are set forth in Schedule 6.2.7.
6.2.8 Access to Information.
27

--------------------------------------------------------------------------------



Seller shall, and shall cause VNBZ to, provide to Purchasers and its designees
and representatives access during normal business hours to all premises,
properties, personnel, books, records, contracts and documents pertaining to
VNBZ; provided, however, that such access shall be in a manner that does not
materially interfere with the normal business operations of VNBZ.
6.2.9 VNBZ Employees.
During the Pre-Closing Period, Seller shall, and shall cause VNBZ to, use
commercially reasonable efforts consistent with VNBZ’s Ordinary Course of
Business to maintain the employment of all VNBZ employees.

6.3 Purchasers Pre-Closing Covenants.
6.3.1 Internal Procedures of Purchasers.
During the Pre-Closing Period, Purchasers shall carry out any and all internal
procedures of Purchasers required to consummate the Transactions under
applicable Law and the Organizational Documents of Purchasers.
6.3.2 Filing and Approvals.
(a) Purchasers shall make or cause to be made all initial filings and
submissions required of Purchasers by no later than November 29, 2019 under any
Antitrust Laws applicable in the jurisdiction listed in Schedule 6.3.2(a)
applicable to Purchasers for the consummation of the Transactions (the “Required
Antitrust Approval”). Each Purchaser shall use commercially reasonable efforts
to take or cause to be taken all actions and do or cause to be done all things
that are necessary to obtain all consents and approvals required by such
filings. Seller shall provide reasonable cooperation to Purchasers in the
preparation of any such fillings and other communications. If suit or other
action is threatened or instituted by any Governmental Authority or other Person
challenging the validity or legality of, or seeking to restrain the consummation
of, the Transactions, Purchasers shall use commercially reasonable efforts to
avoid, resist, resolve or, if necessary, defend such suit or action. Purchasers
shall be responsible for all legal fees (except Seller’s legal
28

--------------------------------------------------------------------------------



adviser’s fees), filing fees and other changes for the filings and submissions
by all Parties required under the Antitrust Laws notwithstanding which Party is
legally obligated to such fees and charges.
(b) In furtherance of Section 6.3.2(a), the Parties shall (i) respond as
promptly as practicable to any inquiries or requests received from any
Governmental Authority for additional information or documentation, and (ii) use
commercially reasonable efforts to cause the waiting periods or other
requirements under the Antitrust Laws to terminate or expire at the earliest
date. Purchasers (as to Seller) and Seller (as to Purchasers) shall each (A) to
the extent reasonably practicable, allow the other Party to review and comment
on any and all Antitrust Filings as contemplated by Section 6.3.2(a) or any
requests or inquiries as contemplated in this Section 6.3.2(b); (B) promptly
share with the other Party any written communication to such Party or its
Affiliates from any Governmental Authority and, subject to applicable Law, to
the extent reasonably practicable, share with the other Party any proposed
material written communication to any of the foregoing (and consider in good
faith the views of the other Party in connection therewith); (C) to the extent
reasonably practicable, consult with the other Party prior to participating, or
permitting its Affiliates to participate, in any material meeting or discussion
with any Governmental Authority in respect of any filings, investigation or
inquiry concerning this Agreement and, to the extent appropriate or permitted by
such Governmental Authority, gives the other Party the opportunity to attend and
participate, or to designate a representative to attend and participate,
thereat; ; (D) furnish the other Party with copies of all material
correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and its Affiliates and their respective Affiliates
and their representatives on the one hand, and any Governmental Authority or
members of its staff on the other hand, with respect to this Agreement (except
that such Party shall be permitted to remove any commercially sensitive
information before sharing with the other Party, or such Party’s legal counsel
may share complete versions on a counsel-to-counsel basis with the other Party’s
legal counsel; (E) promptly provide the
29

--------------------------------------------------------------------------------



other Party with information or documentation reasonably required by the other
Party in order to prepare any filings required by any Antitrust Laws or in order
to respond to any inquiry from any Governmental Authority in relation to any
Antitrust Laws (except that such Party shall be permitted to remove any
commercially sensitive information before sharing with the other Party, or such
Party’s legal counsel may share complete versions on a counsel-to-counsel basis
with the other Party’s legal counsel); and (F) promptly inform the other Party
of any material developments and keep the other Party reasonably informed of the
progress.
(c) Notwithstanding the foregoing, Purchasers shall promptly take, in order to
consummate the Transactions, all actions necessary to (i) secure approval of or
the expiration or termination of any applicable review period under Antitrust
Laws, (ii) resolve any objections asserted with respect to the Transactions
under any Antitrust Laws, raised by any Governmental Authority, and to prevent
the entry of any court order and to have vacated, lifted, reserved or overturned
any decree, judgment, injunction or other order that would prevent, prohibit,
restrict or delay the Closing, including (A) executing settlements,
undertakings, consent decrees, stipulations or other agreements with any
Governmental Authority (or with any private party, but only in this latter case,
in order to vacate, lift, reserve, overturn, settle or otherwise resolve any
decree, judgment, injunction or other order that prevents, prohibits, restricts
or delays the Closing that may be issued by any court or other Governmental
Authority in favour of that third party), (B) agreeing to sell, divest or
otherwise convey any particular assets or categories of assets or businesses of
VNBZ with or subsequent to the Closing and (C) permitting Seller to sell, divest
or otherwise convey any particular assets or categories of assets or businesses
of VNBZ prior to the Closing. All such efforts shall be unconditional and shall
not be qualified by best efforts and no actions taken pursuant to this
Section 6.3.2(c) shall be considered for purposes of determining whether a
Material Adverse Effect has occurred. Each Purchaser shall respond to and seek
to resolve as promptly as reasonably practicable any objections asserted by any
Governmental Authority with respect to the
30

--------------------------------------------------------------------------------



Transactions. In the event in connection with such efforts Purchasers or Seller
sell or otherwise dispose of any of the assets of VNBZ and the Closing occurs,
Purchasers will be entitled to retain all net proceeds received from the
applicable sale or disposition to a third party. For clarity, other than assets
or businesses of VNBZ, neither Purchaser will be required under this
Section 6.3.2(c) to sell, divest or convey any other assets or businesses now
owned or presently or hereafter sought to be acquired by such Purchaser or any
of its respective Affiliates.
6.3.3 Notification of Breach.
If, during the Pre-Closing Period, either Purchaser becomes aware of the
occurrence of any circumstances (whether through an act or omission) which
result, or which are reasonably likely to result, in any of the representations
and warranties made by such Purchaser in ARTICLE IV or ARTICLE V, as the case
may be, being materially unfulfilled or inaccurate at the Closing, then such
Purchaser shall promptly, and, in any event, before Closing, give Seller and the
other Purchaser written notice of such event and of its consequences.

ARTICLE VII 
CONDITIONS TO CLOSING

7.1 Conditions to the Closing Obligations of all Parties.
The obligations of all Parties to consummate and effect the Closing shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions:
(a) The Required Antitrust Approval shall have been obtained.
(b) No Governmental Authority of any competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or made any final and binding
request of a Party which (i) is in effect and (ii) has the effect of making the
Transactions illegal or otherwise prohibiting or preventing the consummation of
the Transactions; provided, however, that no Antitrust Law and no failure to
obtain the Required Antitrust Approval shall constitute such Law or such final
and binding request.

31

--------------------------------------------------------------------------------



7.2 Conditions to the Closing Obligations of Purchasers.
The obligations of each Purchaser to consummate and effect the Closing shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, by such Purchaser:
(a) The representations and warranties of Seller (i) in ARTICLE II shall be true
and correct in all material respects as of the Closing Date as if such
representations and warranties were made as of the Closing Date (or, if made as
of a specified date, as of such date) and (ii) in ARTICLE III shall be true and
correct as of the Closing Date as if such representations and warranties were
made as of the Closing Date (or, if made as of a specified date, as of such
date), except where the failure of such representations and warranties to be so
true and correct, does not and is not reasonably likely to individually or in
the aggregate, result in a Material Adverse Effect.
(b) Seller shall have performed and complied in all material respects with all
covenants, agreements and obligations in this Agreement required to be performed
and complied with by it as of the Closing.
(c) Seller shall have performed all required resignation procedures set forth in
Section 6.2.6.
(d) The Transition Service Agreement shall have been executed by the relevant
parties.
(e) All procedures required under applicable Law and material internal rules and
regulations of Seller and VNBZ for the Transactions by the Closing are lawfully
and effectively enacted and completed.
(f) Since the date of this Agreement, there shall not have been or occurred any
Material Adverse Effect.

7.3 Conditions to the Closing Obligations of Seller.
32

--------------------------------------------------------------------------------



The obligations of Seller to consummate and effect the Closing shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, by Seller:
(a) The representations and warranties of each Purchaser in ARTICLE IV and
ARTICLE V shall be true and correct in all material respects as of the Closing
Date as if such representations and warranties were made as of the Closing Date
(or, if made as of a specified date, as of such date).
(b) Each Purchaser shall have performed and complied in all material respects
with all covenants, agreements and obligations in this Agreement required to be
performed and complied with by them as of the Closing.
(c) All procedures required under applicable Law and material internal rules and
regulations of each Purchaser for the Transactions by the Closing are lawfully
and effectively enacted and completed.

ARTICLE VIII 
CLOSING

8.1 Time and Place.
The closing of the purchase and sale of the VNBZ Equity Interests (the
“Closing”) shall take place at the offices of Nishimura & Asahi at 1-1-2
Otemachi, Chiyoda-ku, Tokyo 100-8124, Japan (a) as soon as reasonably possible
following the conditions set forth in ARTICLE VII (other than those conditions
that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions) being satisfied or waived; provided,
that, the Closing shall take place no later than the first (1st) Business Day of
the month immediately following the month in which said conditions are satisfied
or waived, or, (b) if such conditions are not satisfied or waived at least six
(6) days prior to such first Business Day, then the Closing shall take place on
the date that is the tenth (10th) Business Day after the date the conditions set
forth in ARTICLE VII (other than those conditions by their terms are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions) are satisfied or waived, or at such other time and place as the
Parties may agree in writing. The “Closing Date” shall be the date upon which
the Closing occurs

33

--------------------------------------------------------------------------------



8.2 Seller Closing Obligations.
At the Closing, provided that all of the conditions set forth in Sections 7.1
and 7.3 have been satisfied or waived, in exchange for Purchasers’ performance
of its Closing obligations as provided in Section 8.3, Seller shall deliver to
Purchasers an updated shareholders register (股东名册) evidencing the legal
ownership of Honda and Nissin of its respective VNBZ Equity Interests.

8.3 Purchasers Closing Obligations.
At the Closing, provided that all of the conditions set forth in Sections 7.1
and 7.2 have been satisfied or waived, in exchange for Seller’s performance of
its Closing obligations as provided in Section 8.2, (i) Honda shall pay to
Seller an amount equal to $35,686,275 and (ii) Nissin shall pay to Seller an
amount equal to $34,313,725, in each case in accordance with the terms hereof by
wire transfer of immediately available Dollar-denominated funds to the account
notified by Seller to each Purchasers five (5) Business Days or more prior to
the Closing Date, it being understood that each of the Purchasers shall bear any
expenses required for such remittance.

ARTICLE IX 
POST-CLOSING COVENANTS

9.1 Non-Solicitation by Seller.
For a period of three (3) years commencing on the Closing Date, Seller shall not
(and shall cause its Affiliates not to) recruit, solicit for employment or
employ any employee (other than directors, officers or other employees
originally appointed by Seller or any Autoliv Party or employees seconded in
connection with the Transactions) of VNBZ without the written consent of Nissin,
unless a former employee has not been employed by VNBZ for at least six (6)
months. Notwithstanding anything to the contrary term in this Section 9.1,
general advertising for positions that are made by Seller not intended
specifically for VNBZ’s employees shall not be a breach of this Section 9.1.

9.2 Post-Closing Covenant of Purchasers.
(a) Administrative Procedures Regarding the Transactions.
34

--------------------------------------------------------------------------------



After the Closing Date, Purchasers shall, and shall cause VNBZ to, carry out and
complete any and all administrative procedures required to consummate the
Transactions under the applicable Law of the People’s Republic of China,
including (i) all filings (备案) required under the Provisional Measures on
Administration of Filing for Establishment and Change of Foreign Investment
Enterprises (外商投资企业设立及变更备案管理暂行办法), and (ii) all procedures for the registration
of change (变更登记) required under the Company Law (公司法) and the Regulations on
Administration of Company Registration (公司登记管理条例); provided, however, that
Seller shall use its commercially reasonable efforts to cooperate with
Purchasers to consummate such administrative procedures, including preparing
and/or providing any materials required for the application, appending the
signatures of Seller and Seller’s Representatives on such application materials,
and resolving and fixing any problems regarding the administrative procedures
previously conducted that interfere with Purchasers’ consummation of such
administrative procedures (if any).
(b) Access to Information.
For a period of three (3) years after the Closing, Purchasers shall cause VNBZ
to provide Seller or its Affiliates with information regarding VNBZ as
reasonably requested by Seller, at Seller’s sole cost and expense, to the extent
reasonably necessary for (a) the preparation of financial statements of Seller
or its Affiliates, as applicable, (b) any required audit thereof, (c) the
preparations of Tax Returns of Seller or its Affiliates as applicable or
(d) defending any Legal Proceeding brought by a third party against Seller or
its Affiliates.

9.3 Insurance Acknowledgment.
Purchasers hereby acknowledge that certain insurance policies applicable to VNBZ
prior to the Closing Date are Seller policies and, such policies will not apply
to VNBZ after the Closing Date.

9.4 Veoneer Marks.
35

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary set forth in any other agreement
between or among the Parties, immediately following the Closing, Honda and
Nissin shall cause VNBZ to transition away from and cease using or displaying
any trademark, service mark or other indicia of origin owned by Seller or its
Affiliates (including “VEONEER” as part of the corporate name of VNBZ)
(collectively, “Veoneer Marks”) as promptly as possible, including by
(a) changing the company name of VNBZ to exclude any Veoneer Mark within thirty
(30) days after the Closing and (b) removing or destroying, as applicable, all
signage, displays, sales literature, handbooks, promotion and marketing
materials, and any other materials using or displaying all or any of the Veoneer
Marks existing as of the Closing (“Legacy Materials”). Subject to Honda’s and
Nissin’s compliance with the foregoing obligations, during the three (3)-month
period following the Closing, VNBZ may continue to use the Veoneer Marks solely
in connection with those Legacy Materials (excluding, for clarity, VNBZ’s name)
existing as of the Closing and solely in the manner that such Legacy Materials
were used by VNBZ in the operation of their respective business prior to the
Closing. For clarity, nothing in this Agreement or any other agreement provides
VNBZ with any right to use, reproduce or display the Veoneer Marks on any
product sold by VNBZ.

9.5 Antitrust Approvals.
Purchasers shall make or cause to be made all antitrust filings other than the
Required Antitrust Approval, as may be required after the Closing, and Seller
shall provide reasonable cooperation to Purchasers in the preparation of any
such filings and other communications.

ARTICLE X 
INDEMNIFICATION

10.1 Indemnification.
(a) From and after the Closing Date and subject to the limitations set forth
herein, Seller shall indemnify and hold harmless each Purchaser, and each
Purchaser’s Affiliates and its or their respective directors, officers,
shareholders, partners, members, attorneys, accountants, agents, representatives
and employees, each in their capacity as such (the “Purchaser Indemnified
Parties”), from and
36

--------------------------------------------------------------------------------



against any Losses incurred by the Purchaser Indemnified Parties as a result of
(i) any breach of any warranty or the inaccuracy of any representation made by
Seller in ARTICLE II or solely with respect to Honda, ARTICLE III or (ii) any
breach by Seller of, or failure to perform any covenant, obligation or agreement
contained in this Agreement required to be performed by Seller.
(b) From and after the Closing Date and subject to the limitations set forth
herein, Purchasers shall, severally and not jointly, indemnify and hold harmless
Seller and Seller’s Affiliates and its or their respective directors, officers,
shareholders, partners, members, attorneys, accountants, agents, representatives
and employees, each in their capacity as such (the “Seller Indemnified Parties”;
together with the Purchaser Indemnified Parties, the “Indemnified Parties”),
from and against any Losses incurred by the Seller Indemnified Parties as a
result of (i) any breach of any warranty or the inaccuracy of any representation
made by Purchasers in ARTICLE IV or ARTICLE V, or (ii) any breach by Seller of,
or failure to perform any covenant, obligation or agreement contained in this
Agreement required to be performed by Purchasers.

10.2 Seller Acknowledgment.
Seller acknowledges that VNBZ is discussing, and will continue to discuss, in
good faith with Purchasers a potential resolution with respect to certain
warranty matters set forth in Schedule 10.2.

10.3 Notice of Claims.
(a) Any claim by an Indemnified Party seeking indemnification pursuant to this
Agreement in respect of, arising out of or involving any Losses that does not
involve a Third Party Claim shall be delivered to the Party obligated to provide
indemnification (the “Indemnifying Party”) to such Indemnified Party by written
notice (“Claim Notice”) describing in reasonable detail the facts giving rise to
the claim for indemnification hereunder and shall include in such Claim Notice
(if then known) the amount or the method of computation of the amount of such
claim, and a reference to the provision of
37

--------------------------------------------------------------------------------



this Agreement or any other agreement, document or instrument executed hereunder
or in connection herewith upon which such claim is based.
(b) Any Claim Notice by an Indemnified Party for indemnification pursuant to
Sections 10.1(a)(i) and 10.1(a)(ii) (solely with respect to Section 6.2.4) shall
be delivered by the Indemnified Party to the Indemnifying Party within
twelve (12) months of the Closing Date; provided, however, that any claim by the
Indemnified Party for indemnification pursuant to Sections 10.1(a)(i) and
10.1(b) for any breach of a Fundamental Representation shall be so delivered
prior to the date that is the third (3rd) anniversary of the Closing Date;
provided further, however, that no delay or deficiency on the part of any
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability under this Agreement except to the extent
such delay or deficiency materially prejudices or otherwise materially adversely
affects the rights of the Indemnifying Party with respect thereto (and only to
the extent so prejudiced).

10.4 Limitations on Indemnification.
The indemnification obligations of the Indemnifying Party provided in this
Agreement shall be subject to the following limitations:
(a) The Indemnifying Party shall not be liable in respect of any claim for
indemnification by the Indemnified Party pursuant to Sections 10.1(a)(i) and
10.1(a)(ii) (solely with respect to Section 6.2.4) of this Agreement unless:
(i) the liability of Indemnifying Party in respect of each such claim exceeds
50,000 Dollars;
(ii) the aggregate liability of the Indemnifying Party in respect of all such
claims for indemnification by the Indemnified Party exceeds 1,000,000 Dollars,
in which case Indemnifying Party shall be liable for just the excess over
1,000,000 Dollars; and
38

--------------------------------------------------------------------------------



(iii) the aggregate liability of Indemnifying Party in respect of all claims for
indemnification by the Indemnified Party shall be limited to an amount of
7,000,000 Dollars.
(b) Notwithstanding Section 10.4(a), any claim by the Indemnified Party for
indemnification by the Indemnified Party for any breach of the Fundamental
Representations, in the aggregate with all claims by the Indemnified Party for
indemnification hereunder, shall be limited to an amount equal to, if the
Indemnifying Party is Seller, the Aggregate Purchase Price, and if the
Indemnifying Party is a Purchaser, the amount paid by such Purchaser under
Section 8.3.
(c) For purposes of determining whether a representation or warranty of the
Indemnifying Party has been breached or for calculating the amount of any Losses
arising out of or resulting from any inaccuracy in or breach of any of the
Indemnifying Party’s representations and warranties, any reference to
“materiality” or any other similar phrases or words, or any numerical threshold
shall be disregarded.
(d) Notwithstanding anything to the contrary contained herein, with respect to
any Losses incurred by VNBZ after the Closing, any claim by Honda pursuant to
Sections 10.1(a)(i) for any breach of any representation or warranty contained
in ARTICLE III shall be limited to an amount equal to twenty-six percent (26%)
of the aggregate amount of Losses. For clarity, and subject to the limitations
under this ARTICLE X, Honda shall be deemed for purposes hereof, to have
suffered Losses equal to twenty-six percent (26%) of any indemnifiable Losses
incurred by VNBZ.
(e) To the extent that an adjustment is made to or taken into account in
determining the Aggregate Purchase Price in respect of any specific matter
relating to or arising out of this Agreement, no Indemnified Party shall be
entitled to any indemnification with respect to such specific matter to the
extent of such adjustment.

10.5 Third Party Claims.
39

--------------------------------------------------------------------------------



If the Indemnifying Party receives a Claim Notice that relates to a Claim or
demand brought by a third party (the “Third Party Claim”) of its obligation to
indemnify the Indemnified Party against any Claims or Losses that may result
from such Third Party Claim, the Indemnifying Party may elect to defend, in good
faith and at its expense any claim set forth in the Claim Notice. If the
Indemnifying Party elects to defend the Third Party Claim, the Indemnified Party
shall have the right to participate in the defense of such Third Party Claim at
its expense. If the Indemnifying Party elects to defend any Third Party Claim as
provided in this Section 10.5, the Indemnified Party shall make available to the
Indemnifying Party or its representatives all records, books and other
documents, materials and information reasonably required by them for use in
contesting such Third Party Claim and shall cooperate fully with the
Indemnifying Party in the defense thereof.

10.6 Offset of Losses.
The obligations of Purchasers to perform and make payment under this Agreement
are independent of the indemnification obligations of Seller hereunder and shall
not be subject to any right of offset, counterclaim or deduction as a result of
indemnification claims or obligations arising under this ARTICLE X.

10.7 Adjustments to Losses.
(a) Insurance; Other Recovery. The amount of any Losses for which an Indemnified
Party claims indemnification under this Agreement shall be reduced by (i) any
available insurance proceeds actually recovered with respect to such Losses and
(ii) any other amounts recovered from a third party pursuant to indemnification
or otherwise in respect of such Losses, in each case, net of out-of-pocket costs
and expenses reasonably incurred or is expected to be incurred by such
Indemnified Party in pursuit of such recovery. The Indemnified Party shall use
its commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement.
40

--------------------------------------------------------------------------------



(b) Taxes. In calculating the amount of any Loss, there shall be deducted an
amount equal to any Tax benefit realized or reasonably expected to be realized
by the Indemnified Party by reason of such Loss.
(c) Reimbursement. If an Indemnified Party recovers an amount from a third party
in respect of a Loss that is the subject of indemnification hereunder after all
or a portion of such Loss has been paid by an Indemnifying Party pursuant to
this ARTICLE X, the Indemnified Party shall promptly remit to the Indemnifying
Party the excess (if any) of (i) the amount paid by the Indemnifying Party in
respect of such Loss, (ii) plus the amount received from the third party in
respect thereof and (iii) minus full amount of Loss.

10.8 Mitigation.
Each Indemnified Party shall make commercially reasonable efforts to mitigate
any Losses that an Indemnified Party asserts under this ARTICLE X after becoming
aware of any event that would reasonably be expected to give rise to any Losses
that are indemnifiable hereunder.

10.9 No Double Recovery.
Any Losses for which any Indemnified Party is entitled to indemnification under
this ARTICLE X shall be determined without duplication of recovery by reason of
the state of facts giving rise to such Losses constituting (a) a breach of more
than one representation, warranty, covenant or agreement, (b) a matter for which
indemnification is available under more than one provision of this Agreement or
(c) a matter which was taken into account in determining the Aggregate Purchase
Price.

10.10 Sole and Exclusive Remedy.
Except in the case of Fraud, this ARTICLE X and Section 1.3 will be the sole and
exclusive remedy of the Indemnified Parties from and after the Closing Date for
any claims arising under this Agreement, including claims of breach of any
representation or warranty; provided, however, that the foregoing will not be
deemed a waiver by any Party of any right to seek specific performance or
injunctive relief for the rights or Claims as provided for in this Agreement.

10.11 Tax Treatment of Indemnity Payments.
41

--------------------------------------------------------------------------------



The Parties agree to treat any indemnity payment made pursuant to this ARTICLE X
as an adjustment to the Aggregate Purchase Price for all applicable Tax
purposes, except to the extent required by applicable Law.

10.12 Special Indemnification.
Seller shall indemnify and hold harmless Purchasers from and against any Losses
incurred by them as a result of or in connection with the matters described in
Schedule 10.12; provided, that Seller’s indemnification obligations with respect
thereto shall in no event exceed 926,478 Dollars; provided, further, that if
such matters are not settled or otherwise resolved prior to the Closing,
Purchasers shall not, and shall cause VNBZ to not, settle or otherwise resolve
such matters without the prior written consent of Seller (which shall not be
unreasonably withheld, conditioned or delayed).

ARTICLE XI 
TERMINATION

11.1 Termination.
This Agreement may be terminated at any time prior to the Closing:
(a) by the written agreement of Seller and Purchasers;
(b) by Seller or Purchasers immediately prior to the Closing upon written notice
to the other Party if:
(i) either Purchaser (in the case of Seller), and Seller (in the case of Honda
or Nissin), fails to perform or commits a breach of any of its representations,
warranties or obligations under this Agreement and fails to cure such breach
within thirty (30) days of receipt of written notice from the terminating Party
describing the relevant breach; or
(ii) the Closing shall not have occurred within one (1) year from the date of
this Agreement (or a later date as agreed between the Parties in writing);
provided, however, a Party which has failed to fulfil its obligations under this
Agreement and caused the Closing to not occur
42

--------------------------------------------------------------------------------



on or before such date shall not have the right to terminate this Agreement
under this Section 11.1(b)(ii).
The Parties acknowledge that neither Seller nor Purchasers may terminate or
revoke this Agreement after the Closing.

11.2 Effect of Termination.
(a) This Agreement may be terminated only in accordance with Section 11.1. Other
than as specifically provided in Section 11.1, no Party may terminate this
Agreement under any legal theory whatsoever.
(b) Upon the termination of this Agreement, the Parties shall be released and
discharged (except for any liability arising before or in relation to such
termination) from their respective obligations under this Agreement.
(c) Notwithstanding anything in this Agreement to the contrary, this
Section 11.2 and ARTICLE XII shall survive the termination of this Agreement.

ARTICLE XII 
MISCELLANEOUS

12.1 Defined Terms; Interpretation.
Certain capitalized terms used in, and certain rules of interpretation for, this
Agreement are defined and set forth in Exhibit A.

12.2 Several Liability of Purchasers.
The rights and obligations of each Purchaser under this Agreement are several
and not joint, and no Purchaser shall be liable for any obligations of any other
Purchaser.

12.3 Notices.
All notices and other communications required or permitted hereunder shall be in
writing in the English language (provided that any ancillary documents and other
materials that may be attached thereto originally prepared in another language
need not be translated into English for purposes of such notices and
communications) and shall be effected by (a) personal delivery, (b) delivery by
a recognized courier, (c) registered or certified mail, return receipt requested
or (d) transmission by email,
43

--------------------------------------------------------------------------------



in each case to the following addresses or such other addresses as a Party may
designate by notice to the other in accordance with this Section 12.3. Any
notice or other communication shall be deemed given on the date on which it is
received by the addressee.
Notice to Seller:
Name: Veoneer AB
Address: Box 13089 Klarabergsviadukten 70
      C6 SE-103 02 Stockholm, Sweden
E-mail:
Attention:
with copies to (which copies will not constitute notice):


Name: Morrison & Foerster LLP
Address: Shin-Marunouchi Building 5-1,
      Marunouchi 1-chome
      Chiyoda-ku, Tokyo Japan 100-6529
E-mail:
Attention:
Notice to Honda:
Name: Honda Motor Co., Ltd.
Address: 4630 Shimotakanezawa, Haga-Machi,
      Haga-gun, Tochigi Japan 321-3393
E-mail:
Attention:
with copies to (which copies will not constitute notice):


Name: Nishimura & Asahi
Address: Otemon Tower, 1-1-2 Otemachi, Chiyoda-ku, Tokyo Japan 100-8124
E-mail:
Attention:
Notice to Nissin:
Name: Nissin Kogyo Co., Ltd.
Address: 801 Kazawa, Tomi City, Nagano Japan
      389-0514
E-mail:
Attention:

44

--------------------------------------------------------------------------------



with copies to (which copies will not constitute notice):


Name: Nishimura & Asahi
Address: Otemon Tower, 1-1-2 Otemachi,
   Chiyoda-ku, Tokyo Japan
   100-8124
E-mail:
Attention:




12.4 Expenses.
Except as otherwise specifically set forth in this Agreement, the Parties shall
bear their respective expenses, including any Taxes incurred in connection with
the preparation, execution and performance of this Agreement, and the
Transactions, including all fees and expenses of agents, representatives,
counsel, accountants, interpreters, consultants and other advisors.

12.5 Further Assurances; Good Faith Consultation.
Each Party hereby agrees, without further consideration, to use commercially
reasonable efforts to execute and deliver, and cause their respective Affiliates
to execute and deliver, following the Closing such other instruments of transfer
and take, and cause their respective Affiliates to take, such other action as
the other Party may reasonably request in order to carry out the provisions of
this Agreement and consummate the Transactions, in each case in accordance with
this Agreement. If any doubt with respect to any matter not stipulated in this
Agreement or any matter with respect to the interpretation of any provision of
this Agreement arises, the Parties shall endeavor to resolve the matter through
consultation in good faith in accordance with the purpose of this Agreement.

12.6 No Assignment.
This Agreement and any right or obligation hereunder may not be transferred or
assigned by, (a) in the case of either Purchaser, without the prior written
consent of Seller, or (b) in the case of Seller, without the prior written
consent of Purchasers; provided, however, that no such consent shall be required
for a Party to transfer or assign this Agreement or any of its rights (and not
obligations) hereunder to any of its
45

--------------------------------------------------------------------------------



Affiliates (provided, that (i) such Affiliate remains an Affiliate of the
assignor party, and (ii) in the event such Affiliate ceases to be an Affiliate
of the assignor party, the rights are assigned to the assignor party). Any
assignment pursuant to this Section 12.6 will not relieve the assignor party of
its obligations under this Agreement.

12.7 Confidentiality.
(a) None of the Parties may use (x) the terms of this Agreement, or (y) any
information or materials disclosed by one Party to any other Party pursuant to
this Agreement, including in connection with the negotiation of this Agreement
(regardless of whether in the form of documents, e-mails, verbal communications,
electromagnetic media, electronic media or any other form of information
transmission) that were marked or otherwise identified as “confidential” at the
time of disclosure or which the receiving Party(ies) should reasonably have
understood to be confidential given the nature of the information or materials
(the “Confidential Information”) for any purpose other than the performance of
this Agreement, nor disclose such Confidential Information to any third party,
unless the Party disclosing such Confidential Information has given its prior
written approval, for a period of three (3) years from the date hereof;
provided, however, that the foregoing shall not apply:
(i) when use or disclosure is made for the purpose of the performance of this
Agreement to the extent necessary to such Party’s officers, employees and
advisors,
(ii) when use or disclosure is made, only to the extent necessary, as required
under applicable Laws; or
(iii) in connection with the sale of any business or assets by a Party to a
third party, provided that any such third party receiving any such Confidential
Information has agreed in writing to be bound to terms to protect the
confidentiality of such Confidential Information consistent with this Agreement.
(b) Confidential Information shall not include any of the following:
46

--------------------------------------------------------------------------------



(i) any information already in the public domain at the time of receipt;
(ii) any information that enters the public domain after receipt due to a cause
not attributable to the recipient;
(iii) any information which the recipient already held at the time of receipt
without breach of any confidentiality obligation to the discloser;
(iv) any information which the recipient obtained from a duly authorized third
party authorized to disclose such information; and
(v) any information which the recipient independently developed without the
disclosed information.
(c) Notwithstanding any provisions herein to the contrary, after the Closing,
Purchasers shall have no confidentiality obligation under Section 12.7(a) with
respect to any Confidential Information regarding VNBZ. Seller shall, after the
Closing, have a confidentiality obligation in accordance with Section 12.7(a)
with respect to any Confidential Information of VNBZ, provided that (i) such
confidentiality obligation of Seller shall be subject to Section 12.7(a)(i)
(provided that clause (iii) thereof shall apply only to information obtained by
Seller after the Closing Date) and (ii) nothing in this Section 12.7 or this
Agreement shall limit or restrict Seller’s and its Affiliates’ ability to
exercise its and their rights and licenses under the IP License Agreement, as
amended.

12.8 Publication and Announcements.
No public release or announcement concerning this Agreement, any other
Transaction Document or the Transactions shall be issued by any Party without
the prior written consent of each other Party, except for such release or
announcement as may be required by applicable Law or by the rules of any stock
exchange or listing authority.

12.9 Waivers and Amendments.
No waiver by any Party of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver thereof at any other time
or a
47

--------------------------------------------------------------------------------



waiver of any other provision, condition or requirement hereof nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right accruing to it thereafter. This Agreement
may be amended only in writing executed by the Parties.

12.10 Severability.
If any provision herein is held invalid, unlawful or unenforceable, the
remainder of this Agreement shall nevertheless be enforced, and the Parties
shall negotiate in good faith a substitute for said provision, giving effect to
the original intent of the Parties.

12.11 Counterparts; Electronic Signature.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. This Agreement may be executed by electronic signature in
portable document format (.pdf) and an electronic signature in portable document
format (.pdf) will constitute an original for all purposes.

12.12 Governing Law; Dispute Resolution.
(a) This Agreement shall be governed by and construed in accordance with the
Laws of Japan, without regard to choice-of-laws or conflict-of-laws provisions
thereof.
(b) All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by three (3) arbitrators appointed in accordance with the said Rules.
The language of the arbitration shall be English. The seat and venue of the
arbitration shall be Singapore. The Parties agree that the arbitration
proceedings and any award shall be confidential. Each Party shall bear its own
fees and costs associated with the arbitration.

12.13 No Third Party Beneficiaries.
Nothing in this Agreement, express or implied, is intended to or shall confer on
any Person other than the Parties and their respective permitted successors or
assigns any rights (including third party beneficiary rights), remedies,
obligations or liabilities under or by reason of this Agreement.

48

--------------------------------------------------------------------------------



12.14 Entire Agreement.
This Agreement, including the schedules and exhibits hereto, sets forth the
complete and exclusive agreement between the Parties regarding the subject
matter herein, and supersedes all prior or contemporaneous written or oral
understandings between the Parties relating to said subject matter.

12.15 Transfer Taxes.
All Transfer Taxes shall be borne by Purchasers. The party required by
applicable Law to file a Tax Return with respect to the Transfer Taxes shall do
so within the time period prescribed by applicable Law, and the Parties shall
reasonably cooperate with respect to the preparation and filing of such Tax
Return.
[The remainder of this page intentionally left blank]


49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.
Honda Motor Co., Ltd.
By: /s/ Seiji Kuraishi
Name: Seiji Kuraishi
Title: Executive Vice President




50

--------------------------------------------------------------------------------



Nissin Kogyo Co., Ltd
By: /s/ Yasushi Kawaguchi
Name: Yasushi Kawaguchi
Title: Representative Director, President






VNBZ Share Purchase Agreement

--------------------------------------------------------------------------------



Veoneer AB
By: /s/ Mats Backman
Name: Mats Backman
Title: Director


By: /s/ Amelie Wendels
Name: Amelie Wendels
Title: Director







VNBZ Share Purchase Agreement

--------------------------------------------------------------------------------



Exhibit A
Certain Definitions; Interpretation
1. As used in the Agreement, the following capitalized terms shall have the
following meanings:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by,
or is under common Control with, such Person; provided, however, for purposes of
this Agreement, VNBZ shall not be deemed Affiliates of Seller.
“Aggregate Purchase Price” has the meaning set forth in Section 1.2(a).
“Agreement” has the meaning set forth in the preamble.
“Antisocial Activities” means a direct or indirect activity falling under any of
the following categories: (a) making violent demands, (b) making unjustifiable
demands exceeding legal liabilities, (c) using threatening behavior or violence
with regard to transactions; (d) damaging the credit of third parties by
spreading groundless rumors, using fraudulent means or power, or interfering
with their business; or (e) any other activity comparable to any of (a) through
(d) above.
“Antisocial Forces” means (a) a criminal organization (which means an
organization having members (including members of constituent organizations of
that organization) that may encourage violent or illegal activities or the like
collectively or habitually, hereinafter the same), (b) a member of a criminal
organization, (c) a Person for whom a period of five (5) years has not passed
since such Person ceased to be a member of a criminal organization, (d) a
quasi-member of a criminal organization (which means a Person who has a
relationship with a criminal organization, other than a member thereof, who
(i) may engage in violent or illegal activities or the like using the power of a
criminal organization in the background, or (ii) cooperates in the sustention or
operation of or is involved with a criminal organization, including by providing
funds, weapons or the like to a criminal organization or to members of a
criminal organization, hereinafter the same), (e) a criminal
organization-related corporation (which means a corporation (i) in which a
member of a criminal organization is substantially involved in its management,
Exhibit A Page 1

--------------------------------------------------------------------------------



(ii) which is managed by a quasi-member of a criminal organization or a former
member of a criminal organization, and which actively cooperates in the
sustention or operation of or is involved with a criminal organization,
including by providing funds to a criminal organization, or (iii) which actively
benefits from a criminal organization such as for its operation, and cooperates
in the sustention or operation of a criminal organization), (f) a corporate
racketeer (which means sokaiya, corporate extortionists and other Persons who
may engage in violent or illegal activities or the like seeking improper profits
from corporations and the like, and threatens the safety of civil life), (g) a
social/political movement racketeer (which means a Person that may engage in
violent or illegal activities or the like seeking improper profits by pretending
to engage in or professing to advocate a social or political movement, and
threatens the safety of civil life), (h) a special intellectual criminal
organization (which means a Person other than as set forth in (a) through
(g) above that, under the background of a relationship with a criminal
organization, using the organization’s power, or else having a financial
connection with a criminal organization, serves as the core of structural
justice) or (i) any other Person comparable to any of (a) through (g) above.
“Antisocial Forces Related Persons” means (a) Antisocial Forces, (b) any Person
having a relationship with Antisocial Forces where it is recognized that such
Antisocial Forces control its management, (c) any Person having a relationship
with Antisocial Forces where it is recognized that such Antisocial Forces are
substantially involved in its management, (d) any Person having a relationship
with Antisocial Forces where it is recognized that such Person is improperly
benefiting from Antisocial Forces such as for the purpose of seeking improper
profits for itself or of a third party or for the purpose of inflicting damage
on a third party, (e) any Person having a relationship with Antisocial Forces
where it is recognized that such Person is involved with Antisocial Forces such
as by providing funds or benefits or (f) any Person whose officer or any Person
who substantially engages in the management thereof has a relationship with
Antisocial Forces deserving of social criticism.
“Antitrust Filings” means filings or notifications required under applicable
Antitrust Laws.
Exhibit A Page 2

--------------------------------------------------------------------------------



“Antitrust Laws” mean the Antimonopoly Law of the People’s Republic of China and
No. 11 Decree [2009] of the Ministry of Commerce P.R.C. on Measures for the
Undertaking Concentration Declaration and any other applicable antitrust,
competition, trade regulation or merger control Laws in the People’s Republic of
China.
“Assets” has the meaning set forth in Section 3.6(a).
“Autoliv Parties” has the meaning set forth in the recitals.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks located in each of Tokyo, Japan, Beijing, China or the
State of New York are authorized or required by Law to be closed for business.
“Chinese ASBE” means the Accounting Standards for Business Enterprises in effect
from time to time in the People’s Republic of China.
“Claim Notice” has the meaning set forth in Section 10.3(a).
“Claims” means any actions, assertions, complaints, suits, claims, demands or
disputes.
“Closing” has the meaning set forth in Section 8.1.
“Closing Date” has the meaning set forth in Section 8.1.
“Company IP Assets” means all Intellectual Property Rights solely or jointly
owned by VNBZ, including any such Intellectual Property Rights registered in the
name of VNBZ, but excluding any Intellectual Property Rights acquired, invented
or reduced to practice prior to April 1, 2016.
“Company Product” means any product that is or was designed, developed,
manufactured or sold by VNBZ.
“Confidential Information” has the meaning set forth in Section 12.7(a).
“Contract” means any enforceable written contract, promise, arrangement,
agreement and other commitment.
Exhibit A Page 3

--------------------------------------------------------------------------------



“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise, including the ability to elect the majority of the board
of directors or the members of a similar governing body of such Person, and the
terms “Controlled” and “Controlling” have correlative meanings.
“Copyrights” has the meaning set forth in the definition of “Intellectual
Property Rights” in this Exhibit A.
“Databases” has the meaning set forth in the definition of “Intellectual
Property Rights” in this Exhibit A.
“Disclosure Schedule” has the meaning set forth in the introduction to
ARTICLE III.
“Dollar” or “$”means the lawful currency of the United States of America.
“Environmental Law” means any Law relating to pollution, contamination or
cleanup, the protection or restoration of the environment or natural resources
or human health as it relates to the environment or otherwise relating to the
production, use, emission, storage, treatment, transportation, recycling,
disposal, discharge, release or other handling of any Hazardous Materials or the
investigation, clean-up or other remediation or analysis thereof, or the sale or
offer for sale of any product subject to restrictions on the use or
incorporation of Hazardous Materials therein.
“Financial Statements” has the meaning set forth in Section 3.4(a).
“Fraud” means actual fraud involving a knowing and intentional misrepresentation
of a fact material to the Transactions made with the intent of inducing any
other Party to enter into this Agreement and upon which such other Party has
relied (as opposed to any fraud claim based on constructive knowledge, negligent
misrepresentation or a similar theory) under applicable tort laws.
“Fundamental Representation” means the representations and warranties set forth
in ARTICLE II (Representations and Warranties of Seller) (with the exception of
2.6 (Steering Committee Materials)), Sections 3.1 (Existence and Corporate
Power), 3.3
Exhibit A Page 4

--------------------------------------------------------------------------------



(Company Capital Stock), 3.10 (Antisocial Forces), ARTICLE IV (Representations
and Warranties of Nissin), and ARTICLE V (Representations and Warranties of
Honda) of this Agreement.
“Governmental Approval” means any permit, approval, license or authorization
issued, granted or otherwise made available or required by any Governmental
Authority.
“Governmental Authority” means any international, national, supranational, local
or foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), or any
arbitrator, court or tribunal of competent jurisdiction.
“Hazardous Material” means any material, substance or waste that is listed,
classified or regulated as hazardous, radioactive, or toxic or a pollutant or a
contaminant pursuant to any Environmental Law, including any petroleum product
or by-product, asbestos-containing material, lead-containing material,
polychlorinated biphenyls, radioactive materials, perfluorooctanoic sulfonates
and perfluorooctanoic acids.
“Honda” has the meaning set forth in the preamble.
“Indemnified Party” has the meaning set forth in Section 10.1(b).
“Indemnifying Party” has the meaning set forth in Section 10.3(a).
“Intellectual Property Rights” means any intellectual and industrial property
rights and other similar proprietary rights, whether protected, created or
arising under the laws of any jurisdiction, including all rights pertaining to
or deriving from: (i) Patents; (ii) Trademarks; (iii) Copyrights; (iv) Trade
Secrets; (v) Software; and (vi) Databases; and all rights, benefits, privileges,
causes of action and remedies relating to any of the foregoing; provided,
however, that rights granted pursuant to license or similar Contracts do not
constitute “Intellectual Property Rights.” As used herein,
Exhibit A Page 5

--------------------------------------------------------------------------------



(a) “Patents” means patent rights, title and interests in and to all letters
patent and rights accorded under patent law systems, utility models and
applications therefor, including continuations, divisionals,
continuations-in-part, reissues, reexaminations, substitutions, renewals and
extensions thereof, and patents issuing thereon; (b) “Trademarks” means
trademarks, service marks, trade names, service names, brand names and trade
dress, together with the goodwill associated with any of the foregoing, and all
applications therefor and registrations and renewals thereof; (c) “Copyrights”
means copyrights and similar rights in works of authorship, including all rights
of publication, reproduction, distribution and performance, moral rights and all
rights to register and obtain renewals and extensions of registrations, together
with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions; (d) “Trade Secrets” means
trade secret rights and rights in similar forms of protection for confidential
information, including such forms of protection for invention disclosures,
formulae, recipes, specifications (including information regarding materials,
ingredients, tools, apparatus, sources, and vendors), procedures, processes,
methods, techniques, ideas, creations, inventions and discoveries (whether
patentable or unpatentable and whether or not reduced to practice),
improvements, know-how, research and development, technical data, designs,
models, algorithms, subroutines and similar confidential information;
(e) “Software” means computer software and firmware, including data files,
source code, object code and software-related specifications and documentation;
and (f) “Databases” means proprietary databases and data compilations and all
documentation relating to the foregoing.
“International Trade Law” means Foreign Exchange and Foreign Trade Act of Japan,
the Export Administration Act, the Export Administration Regulations, the
Foreign Asset Control Regulations and any other similar Applicable Laws in any
jurisdiction applicable to international trade.
“IP License Agreement” means the IP License Agreement, dated June 28, 2019,
between Veoneer Nissin Brake Systems Japan Co., Ltd. and Veoneer Nissin Brake
Systems America, LLC.
“JV Agreement” has the meaning set forth in the recitals.
Exhibit A Page 6

--------------------------------------------------------------------------------



“Law” means, collectively, any applicable international, national,
supranational, federal, state, provincial, foreign or local statute, law
(including common law), treaty, directive, ordinance, regulation, rule, code,
order, judicial or arbitral or administrative or regulatory judgment, injunction
or decision, in each case enacted, adopted, approved, promulgated or otherwise
put into effect by or under the authority of a Governmental Authority.
“Leakage” means (a) any dividend (in cash or in kind), or distribution declared,
paid or made by VNBZ to Seller, (b) any payments made or agreed to be made by
VNBZ (including professional advisers’ fees and expenses) and all other costs,
on behalf of Seller, in connection with the Transactions contemplated by this
Agreement, (c) any assets transferred by VNBZ to Seller or any of its
Affiliates, other than on arm’s length terms, (d) any payments (in cash or in
kind) made or agreed to be made by VNBZ in respect of any share capital or other
securities of VNBZ being issued, redeemed, purchased, cancelled or repaid, or
any other return of capital, (e) the cancellation, waiver, discount or
forgiveness (or any agreement to cancel, waive, discount or forgive) by VNBZ of
any liability or amount owed to it by Seller, or by any of Seller’s Affiliates,
(f) issue any note, bond or debenture, or otherwise incur, assume or guarantee
any indebtedness for borrowed money by VNBZ to Seller, or (g) any agreement or
arrangement or commitment made or entered into by VNBZ (contingently or
otherwise) to do or give effect to any matter referred to in (a) to (f) above.
“Legacy Materials” has the meaning set forth in Section 9.4.
“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, any court or other Governmental
Authority or any arbitrator or arbitration panel.
“Liens” means any mortgages, pledges, securities by way of assignment (joto
tampo), security interests, lease rights, options or other encumbrances or
restrictions with
Exhibit A Page 7

--------------------------------------------------------------------------------



respect to the use, voting (in the case of any security or equity interest) or
transfer of ownership, other than Permitted Liens.
“Losses” means any damages, claims, fines, fees, penalties, judgments, awards,
settlement payments, assessments, losses, liabilities, or expenses, including
reasonable attorney and other advisor fees (but excluding any consequential
damages or lost profits).
“Material Adverse Effect” means any change, condition, event, effect, or
occurrence that has a material adverse effect on the business, financial
condition, Assets, liabilities, or results of operations of VNBZ, taken as a
whole; provided, however, that any adverse change, event, condition or effect
arising from or related to the following events (individually or taken together)
shall not be taken into account in determining that a “Material Adverse Effect”
has occurred (but with respect to items (i) through (iii) below, only to the
extent that such events, changes, facts, conditions, circumstances, or
occurrences do not have a disproportionate effect on VNBZ taken as a whole
relative to other participants in the industry in which VNBZ operates): (i) any
change generally affecting the industries in which VNBZ operates; (ii) any
change in the financial or securities markets or any change in general
international, national or regional economic or financial conditions; (iii) any
changes in any industry standards or any applicable Laws or orders; (iv) any
changes in USGAAP or Chinese ASBE; (v) any changes in general political
conditions, including any acts of terrorism, declaration or commencement of a
new war, material escalation of current wars; (vi) earthquakes, hurricanes,
floods, acts of God or other natural disasters; (vii) compliance with the terms
of, or the taking of any action or the failure to take any action contemplated
by, the Transaction Documents; (vii) any failure, in and of itself, of VNBZ to
meet any projections, forecasts or estimates of revenues or earnings; (ix) any
change, condition, event, effect or occurrence disclosed in the Disclosure
Schedule on the date hereof; or (x) any action taken or omitted at the written
request of Purchasers; or (xi) the announcement by Seller or VNBZ of the
identity of either Purchaser and the impact thereof on the relationships of VNBZ
with its employees.
“Material Contract” has the meaning set forth in Section 3.7(b).
Exhibit A Page 8

--------------------------------------------------------------------------------



“Material Leased Real Property” means all of the real property listed in
Section 3.19(b) of the Disclosure Schedule.
“Material Leases” has the meaning set forth in Section 3.19(b).
“Nissin” has the meaning set forth in the preamble.
“Nissin Parties” has the meaning set forth in the recitals.
“Ordinary Course of Business” means the ordinary course and normal day-to-day
conduct of a company’s business, consistent with the past usual customs and
practices of such company or business during the prior twelve (12) month period
prior to the time of determination, including making appropriate capital
expenditures based on its business plans.
“Organizational Documents” means, with respect to an entity, the articles of
incorporation, certificate of incorporation, memorandum and articles of
association, by-laws, articles of organization, operating agreement, certificate
of formation or similar governing documents of such entity.
“Party” or “Parties” has the meaning set forth in the preamble.
“Patents” has the meaning set forth in the definition of “Intellectual Property
Rights” in this Exhibit A.
“Permitted Leakage” means the dividend payable to the shareholders of VNBZ prior
to the Closing in accordance with Section 6.1.4.
“Permitted Liens” means (a) any statutory lien (sakidori tokken, ryuchi-ken,
etc.) or any other liens imposed by operation of applicable Law, (b) any lien of
current Taxes not yet delinquent or being contested in good faith and for which
adequate reserves have been established; (c) liens incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other similar
types of social security programs or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
Contracts, performance and return of money bonds and similar obligations, in
each case in the Ordinary Course of Business;
Exhibit A Page 9

--------------------------------------------------------------------------------



(d) restrictions on transfer of securities under applicable securities Laws;
(e) such imperfections of title, liens and easements as do not materially
detract from or interfere with the ownership or use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such Real Property; (f) with respect to the VNBZ Equity Interests,
restrictions on sale or transfer set forth in the Organizational Documents of
VNBZ (requiring that the board meeting of VNBZ approves the transfer of any
shares thereof) and restrictions under the JV Agreement; and (g) licenses,
covenants and similar rights granted with respect to the Company IP Assets in
the Ordinary Course of Business.
“Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity.
“Pre-Closing Period” has the meaning set forth in Section 6.1.1(a).
“Purchaser Indemnified Parties” has the meaning set forth in Section 10.1(a).
“Purchasers” has the meaning set forth in the preamble.
“Real Property” means the Material Leased Real Property and real property listed
in Section 3.19(a) of the Disclosure Schedule.
“Reference Date” has the meaning set forth in Section 3.4(a)(i).
“Release” means any release, spill, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
deposit, dispersal, or migration into or through the environment or within any
building, structure, facility or fixture.
“Representatives” means, with respect to any Person, such Person’s officers,
directors, principals, employees, counsel, advisors, auditors, agents,
consultants, bankers and other representatives.
“Required Antitrust Approval” has the meaning set forth in Section 6.3.2(a).
“Resigning Directors” means directors of VNBZ listed in Schedule 6.2.6.
Exhibit A Page 10

--------------------------------------------------------------------------------



“RMB” means the lawful currency of China.
“Seller” has the meaning set forth in the preamble.
“Seller Indemnified Parties” has the meaning set forth in Section 10.3(b).
“Seller’s Knowledge” or any similar phrase means the actual knowledge of a
particular fact as of the date hereof by any of the following individuals: Steve
Rodé (Executive Vice President Operations), Lars Sjobring (Executive Vice
President Legal Affairs, General Counsel and Secretary General Counsel), Robert
Bisciottii (Vice President), John Jensen (Chief Executive Officer, VNBS) and Mii
Sawada (Chief Financial Officer, VNBS).
“Short Form SPA” has the meaning set forth in Section 6.1.1(b).
“Software” has the meaning set forth in the definition of “Intellectual Property
Rights” in this Exhibit A.
“Tax” or “Taxes” means all income, consumption, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
stamp taxes or other taxes, duties, levies, fees or charges (whether payable
directly or by withholding) imposed by any tax authority, together with any
interest and any penalties thereon or additional amounts with respect thereto.
“Tax Return” means any return, declaration, report, statement, information
statement and other document required to be filed with a Governmental Authority
with respect to Taxes, including any amendment thereto and any schedule or
attachment included therewith.
“Third Party Claim” has the meaning set forth in Section 10.5.
“Trademarks” has the meaning set forth in the definition of “Intellectual
Property Rights” in this Exhibit A.
“Trade Secrets” has the meaning set forth in the definition of “Intellectual
Property Rights” in this Exhibit A.
Exhibit A Page 11

--------------------------------------------------------------------------------



“Transactions” means the transactions contemplated by this Agreement, including
the purchase and sale of the VNBZ Equity Interests.
“Transaction Document” means this Agreement and each other agreement,
certificate, document and instrument delivered pursuant hereto, including the
Transition Service Agreement to be entered into in accordance with
Section 6.2.7, and in each case including all Schedules and Exhibits hereto and
thereto.
“Transfer Tax” means any transfer, documentary, real estate transfer, mortgage
recording, sales, use, excise, stamp, registration, value added and similar
Taxes, and all conveyance fees, recording charges and similar fees and charges
(including any penalties and interest) incurred in connection with the
transactions contemplated by this Agreement; provided, however, that Seller
shall be responsible for any Taxes imposed on or in connection with the capital
gains of Seller in respect of the Transactions.
“Transition Service Agreement” has the meaning set forth in Section 6.2.7.
“USGAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“USGAAP Balance Sheets” has the meaning set forth in Section 3.4(a)(ii).
“Veoneer Marks” has the meaning set forth in Section 9.4.
“Veoneer Parties” has the meaning set forth in the recitals.
“VNBZ” has the meaning set forth in the recitals.
“VNBZ Equity Interests” has the meaning set forth in the recitals.
2. No Party shall be considered the draftsperson, and this Agreement and the
other Transaction Documents have been reviewed, negotiated and accepted by all
parties and their attorneys, and any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.
Exhibit A Page 12

--------------------------------------------------------------------------------



3. The terms defined in this Agreement mean and include the plural as well as
the singular. Unless the context otherwise provides, all pronouns used herein
shall be deemed to refer to the masculine, feminine or neuter gender as the
context requires. References to articles, sections, schedules, exhibits and
subdivisions thereof refer, unless otherwise specifically indicated, to the
articles, sections of and schedules and exhibits to this Agreement and
subdivisions thereof, respectively. The terms “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular provision of this Agreement.
4. The table of contents and the captions and other headings contained in this
Agreement as to the contents of particular articles, sections, paragraphs or
other subdivisions contained herein have been included for convenience of
reference only and shall not, in any way, be construed as part of this Agreement
or as limitations on the scope of the particular articles, sections, paragraphs
or other subdivisions to which they refer and shall not affect the
interpretation or meaning of this Agreement.
5. The words “include,” “includes” and “including” herein shall be deemed to be
followed by the phrase “without limitation.” The word “or” will not be limiting
or exclusive.
6. When reference is made to any Person, such reference shall include such
Person’s successors and permitted assigns. Unless the context shall otherwise
require, any reference herein to any agreement or other instrument or statute or
regulation is to such agreement, instrument, statute or regulation as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any successor provision).
7. Unless otherwise specifically indicated, all the dates and times used in this
Agreement refer to Japan Standard Time. All references to “days,” “months” or
“years” shall be to calendar days, months and years, respectively, unless
otherwise indicated as a “Business Day.” Any action otherwise required to be
taken on a day that is not a Business Day shall instead be required to be taken
on the next succeeding Business Day, and if the last day of a time period is a
non-Business Day, such period shall be deemed to end on the next succeeding
Business Day. References from or through any
Exhibit A Page 13

--------------------------------------------------------------------------------



date shall mean, unless otherwise specified, from and including or through and
including, respectively.
8. The word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends and shall not mean simply “if.”
Exhibit A Page 14